Exhibit 10.4

Execution Copy

SIXTH AMENDED AND RESTATED NOTE FUNDING AGREEMENT

Dated as of May 1, 2017

among

BXG TIMESHARE TRUST I
as Issuer,

BLUEGREEN CORPORATION
as Seller and Servicer,

BLUEGREEN TIMESHARE FINANCE CORPORATION I
as Depositor,

THE PURCHASERS PARTIES HERETO,

KEYBANK NATIONAL ASSOCIATION,

as a Funding Agent

and

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,

FRANKFURT AM MAIN,

as a Funding Agent

____________________

Relating to
BXG TIMESHARE TRUST I
Timeshare Loan-Backed VFN Notes, Series I

____________________

 

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

TABLE OF CONTENTS

Page

SECTION
I............................................................................................DEFINITIONS1

Section
1.1.Definitions...................................................................................................1

Section 1.2.Other Definitional
Provisions.............................................................................1

SECTION II........AMOUNT AND TERMS OF COMMITMENTS2

Section
2.1.Purchases...................................................................................................2

Section 2.2.Reductions, Increases and Extensions of
Commitments.............................................3

Section 2.3.Fees, Expenses, Payments,
Etc.........................................................................4

Section
2.4.Indemnification.............................................................................................6

Section 2.5.Funding Termination
Event...............................................................................8

Section 2.6.Notification of Note
Rate.................................................................................8

SECTION III......................................................CONDITIONS
PRECEDENT8

Section 3.1.Conditions to
Effectiveness...............................................................................9

Section 3.2.Condition to
Borrowings...............................................................................11

SECTION IV..................REPRESENTATIONS AND WARRANTIES12

Section 4.1.Representations and Warranties of
Bluegreen.....................................................12

Section 4.2.Representations and Warranties of the
Issuer.......................................................16

Section 4.3.Representations and Warranties of the
Depositor.................................................17

SECTION
V............................................................................................COVENANTS19

Section
5.1.Covenants...............................................................................................19

SECTION VI.INCREASED COSTS, INCREASED CAPITAL, TAXES, ETC25

Section 6.1.Increased
Costs.........................................................................................25

Section 6.2.Increased
Capital.......................................................................................26

Section
6.3.Taxes.......................................................................................................27

Section 6.4.Nonrecourse Obligations; Limited
Recourse.......................................................29

Section
6.5.Breakage.................................................................................................29

SECTION VII..............................................................THE
FUNDING AGENTS29

Section
7.1.Appointment.............................................................................................30

Section 7.2.Delegation of
Duties...................................................................................30

Section 7.3.Exculpatory
Provisions.................................................................................30

Section 7.4.Reliance by Funding
Agents...........................................................................30

Section
7.5.Notices.....................................................................................................31

Section 7.6.Non-Reliance on Funding Agents and Other
Purchasers.........................................31

Section
7.7.Indemnification.........................................................................................32

Section 7.8.Funding Agents in Their Individual
Capacities.....................................................32

Section 7.9.Successor Funding
Agents.............................................................................32

Section
7.10.Communications.........................................................................................33

Section 7.11.Control by
Purchasers.................................................................................33

SECTION VIII....................................SECURITIES LAWS; TRANSFERS33





-1-

--------------------------------------------------------------------------------

 

 

Section 8.1.Transfers of
Notes.....................................................................................33

Section 8.2.Register of Purchasers and
Participants.............................................................37

SECTION
IX..............................................................................MISCELLANEOUS37

Section 9.1.Amendments and
Waivers.............................................................................37

Section
9.2.Notices.....................................................................................................38

Section 9.3.No Waiver; Cumulative
Remedies...................................................................39

Section 9.4.Successors and
Assigns...............................................................................39

Section
9.5.Counterparts.............................................................................................39

Section
9.6.Severability...............................................................................................40

Section
9.7.Integration...............................................................................................40

Section 9.8.Governing
Law.........................................................................................40

Section
9.9.Termination...............................................................................................40

Section 9.10.Limited Recourse; No
Proceedings.................................................................40

Section 9.11.Survival of Representations and
Warranties.........................................................41

Section 9.12.Submission to Jurisdiction;
Waivers.................................................................41

Section 9.13.WAIVERS OF JURY
TRIAL.......................................................................42

Section 9.14.Limitation of Liability of Owner
Trustee.............................................................42

Section 9.15.Hedging
Requirements.................................................................................42

Section 9.16.Recourse Against Conduit Purchaser
......................................................42

﻿

LIST OF EXHIBITS

EXHIBIT AForm of Investment Letter
EXHIBIT B
Form of Joinder Supplement
EXHIBIT CForm of Transfer Supplement

EXHIBIT DForm of Borrowing Notice

﻿

Schedule 4.1(k)Tax Schedule

-2-

--------------------------------------------------------------------------------

 

 

This SIXTH AMENDED AND RESTATED NOTE FUNDING AGREEMENT (this “Agreement”), dated
as of May 1, 2017, by and among BXG TIMESHARE TRUST I, a Delaware statutory
trust (the “Issuer”), BLUEGREEN CORPORATION, a Florida corporation
(“Bluegreen”), BLUEGREEN TIMESHARE FINANCE CORPORATION I, a Delaware corporation
(the “Depositor”), the PURCHASERS from time to time parties hereto
(collectively, the “Purchasers”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), a
national banking association, as a funding agent and DZ BANK AG DEUTSCHE
ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN (“DZ BANK”), as a funding agent
(each of KeyBank and DZ BANK in such capacity, a “Funding Agent”, and together
the “Funding Agents”) hereby amends and restates in its entirety that certain
Fifth Amended and Restated Note Funding Agreement, dated as of December 1, 2013,
as amended by Omnibus Amendment No. 1, dated as of October 23, 2014 and Omnibus
Amendment No. 2, dated as of December 18, 2015, in each case, by and among
certain parties hereto and the other parties named therein (the “Amended
Agreement”).

W I T N E S S E T H:


WHEREAS, the parties hereto desire to amend and restate in its entirety the
Amended Agreement as provided herein, and all actions required to do so under
the Amended Agreement have been taken;

WHEREAS, the Issuer, Bluegreen, the Club Trustee, the Backup Servicer, the
Funding Agents and U.S. Bank National Association, a national banking
association, as Indenture Trustee (together with its successors in such
capacity, the “Indenture Trustee”), are parties to a certain Sixth Amended and
Restated Indenture, dated as of May 1, 2017 (as the same may from time to time
be amended or otherwise modified, the “Indenture”), pursuant to which the Issuer
has issued its Timeshare Loan-Backed VFN Notes, Series I (the “Notes”); and

WHEREAS, the Issuer may, from time to time, subject to and in accordance with
the terms of the Indenture and this Agreement, request Borrowings, such
Borrowings to be evidenced by the Notes.

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:

SECTION I. DEFINITIONS

Definitions.  Capitalized terms used but not defined herein shall have the
meanings set forth in the “Seventh Amended and Restated Standard Definitions”
attached hereto as Annex A.

Other Definitional Provisions.  Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

The words “hereof”, “herein”, and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to



-  1  -



--------------------------------------------------------------------------------

 

 

any particular provision of this Agreement; and Section, subsection and Exhibit
references are to this Agreement, unless otherwise specified.  The words
“including” and “include” shall be deemed to be followed by the words “without
limitation”.

Section 1.3.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION II. AMOUNT AND TERMS OF COMMITMENTS

Purchases.  The Notes shall be delivered by the Issuer to and registered in the
name of each Funding Agent for its Purchaser Group, as agent and nominee for the
members of such Purchaser Group, and in each case shall be for an aggregate
principal amount equal to the Commitment of the Bank Purchaser in such Purchaser
Group.

On and subject to the terms and conditions of this Agreement from the Closing
Date and prior to the Facility Termination Date, the Conduit Purchaser in each
Purchaser Group may, and if the Conduit Purchaser in a Purchaser Group does not
(or if there is no Conduit Purchaser in a Purchaser Group), the Bank Purchaser
in the such Purchaser Group shall, advance its Funding Percentage of each
Borrowing requested; provided that in no event shall a Bank Purchaser be
required on any date to make an advance exceeding its aggregate Available
Commitment, (determined prior to giving effect to such advance or the Maximum
Borrowing Amount); provided,  further that in no event shall Borrowings occur
more frequently than twice every calendar month unless otherwise approved by the
Funding Agents. 





-  2  -

--------------------------------------------------------------------------------

 

 

Such advance shall be made available to the Issuer, subject to the satisfaction
of the conditions specified in Section 3.2 hereof, at or prior to 4:00 p.m.  New
York City time on the applicable Funding Date by deposit of immediately
available funds into an account designated by the Issuer to the Funding Agents.

Each Borrowing on the applicable Funding Date shall be made on prior notice from
the Issuer received by the Funding Agents (such notice, a “Borrowing Notice”)
not later than 10:00 a.m. New York City time on the second Business Day
preceding such Funding Date.  Each Borrowing Notice shall be irrevocable and
shall (i) specify the aggregate amount of the Borrowing, which may not exceed
the Maximum Borrowing Amount, (ii) specify the applicable Funding Date (which
shall be a Business Day), (iii) provide a detailed calculation of the Borrowing
Base as of such Funding Date and (iv) certify that no Borrowing Base Deficiency
exists before such Borrowing and, after giving effect to such Borrowing, no
Borrowing Base Deficiency shall exist and shall be in substantially in the form
attached hereto as Exhibit D.  Borrowings may occur on any Business Day.  Each
Borrowing Notice will be accompanied by a current Schedule of Timeshare Loans in
an electronic format acceptable to the Funding Agents.  Each Funding Agent shall
promptly forward a copy of all Borrowing Notices and related Schedules of
Timeshare Loans to each Purchaser in its Purchaser Group no later than Noon on
the same day received.     

Pursuant to the Indenture, the Issuer shall issue the Notes.  Each Borrowing
shall be evidenced by a corresponding increase in the Outstanding Note Balance
of each Note.  Each Note will have its Outstanding Note Balance increased on
each Funding Date by its allocable share of such Borrowing.

Payments on the Notes shall be made as provided in the Indenture and each
Funding Agent shall allocate to the Purchasers in its Purchaser Group each
payment in respect of the Notes received by the Funding Agent in its capacity as
nominee of the Purchasers in its Purchaser Group.

Each Funding Agent shall keep, with respect to its Purchaser Group, records of
each Borrowing, each Interest Accrual Period applicable thereto, the interest
rate(s) applicable to the Notes and each payment of principal and interest
thereon.  Such records shall be rebuttably presumptive evidence of the subject
matter thereof absent manifest error.

The aggregate minimum advance for a Funding Date shall be $2,000,000; provided,
 however, that if the Available Commitment shall be less than $2,000,000, the
minimum advance shall be equal to the Available Commitment.

Reductions, Increases and Extensions of Commitments.  At any time the Issuer
may, acting at the direction of the Residual Interest Owner, upon at least three
Business Days’ prior written notice to the Funding Agents, terminate the
Commitments or reduce the aggregate Commitments; provided,  however, such
aggregate Commitments may not be reduced to an amount less than
$20,000,000.  Each such partial reduction shall be in an aggregate amount of
$5,000,000 or integral multiples of $1,000,000 in excess thereof (or such other
amount requested by the Issuer to which the Funding Agents consent).  Reductions
of the aggregate Commitments pursuant to this subsection 2.2(a) shall be
allocated pro rata among the Bank



-  3  -

--------------------------------------------------------------------------------

 

 

Purchasers in accordance with each Bank Purchaser’s Funding Percentage.  At any
time, any Funding Agent may upon the request of the Residual Interest Owner and
the consent of all of the other Funding Agents (which consent may be withheld in
their sole discretion), increase the Commitments of the Bank Purchasers.

On the Facility Termination Date, the Commitment of each Bank Purchaser shall be
automatically reduced to zero.

On the Closing Date, KeyBank National Association has executed a Joinder
Supplement (as defined below) and on the Closing Date is a LIBOR Bank Purchaser
hereunder and the sole member of the Purchaser Group for which KeyBank National
Association is the related Funding Agent.  On the Closing Date, DZ Bank AG
Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main has executed an amended
and restated Joinder Supplement and on the Closing Date is a Cost of Funds Bank
Purchaser hereunder and a member of the Purchaser Group for which Autobahn
Funding Company LLC is also member and DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main is the related Funding
Agent.  Also on the Closing Date, Autobahn Funding Company LLC executed an
amended and restated Joinder Supplement as a Conduit Purchaser.  Subject to the
provisions of subsections 8.1(a) and 8.1(b), any other Person may from time to
time with the consent of the Funding Agents and the Issuer become a party to
this Agreement as a Purchaser by (i) delivering to the Issuer an Investment
Letter and (ii) entering into an agreement substantially in the form attached
hereto as Exhibit B hereto (a “Joinder Supplement”), with the Funding Agents and
the Issuer, acknowledged by the Servicer, which shall specify (A) the name and
address of such Person for purposes of Section 9.2 hereof, (B) its Commitment,
if any, (C) whether they are a LIBOR Bank Purchaser, a Cost of Funds Bank
Purchaser or a Conduit Purchaser, (D) the other members of its Purchaser Group
and its Funding Agent and (E) the other information provided for in such form of
Joinder Supplement.  Upon its receipt of a duly executed Joinder Supplement, the
Funding Agents shall on the effective date determined pursuant thereto give
notice of such effectiveness to the Issuer, the Servicer and the Indenture
Trustee. 

A Joinder Supplement may provide for a reduction in the Commitment of a Bank
Purchaser if, in accordance with the terms thereof, proper notice is delivered
to the Funding Agents, the Issuer and the Servicer and consent of the Funding
Agents is obtained.  At any time such notice is received from a Bank Purchaser
after the requisite consent is obtained, the Commitment of such Bank Purchaser
shall be reduced as provided for therein.

So long as no Event of Default has occurred and is continuing (unless otherwise
agreed by the Funding Agents), no more than 75 and no less than 45 days prior to
the Commitment Expiration Date, the Issuer may request, through the Funding
Agents, that each Purchaser extend the Commitment Expiration Date to a date
which is up to 364 days after the Commitment Expiration Date then in effect,
which decision will be made by each Purchaser in its sole discretion.  Upon
receipt of any such request, each Funding Agent shall promptly notify each
Purchaser in its Purchaser Group thereof.  Within 10 Business Days of notice
from its Funding Agent, each Purchaser shall notify the Funding Agent of its
willingness or refusal to so extend the Commitment Expiration Date (the
“Extension Notice Deadline”).  Each Funding Agent shall notify the Issuer of
such willingness or refusal by the Purchasers within five



-  4  -

--------------------------------------------------------------------------------

 

 

Business Days of the Extension Notice Deadline.  If any Purchaser notifies its
Funding Agent of its refusal to extend or does not expressly notify its Funding
Agent that it is willing to extend the Commitment Expiration Date by the
applicable Extension Notice Deadline (each a “Non-Extending Purchaser”), the
Commitment Expiration Date shall not be so extended.

From and after the Closing Date, the Maximum Facility Balance (the “Maximum
Facility Balance”) and the Commitment of each Bank Purchaser shall be as
follows:

﻿

 

 

 

Time Period

 

 

 

Maximum Facility Balance

 

 

KeyBank National Association Commitment

DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main Commitment

Closing Date - thereafter

$80,000,000

$40,000,000*

$40,000,000*

* Or such lower amount as reduced in accordance with the terms of this
Agreement. 

Fees, Expenses, Payments, Etc.  Bluegreen agrees to pay to the Funding Agents,
the Fees and other amounts set forth in the Fee Letter at the times specified
therein.

Bluegreen further agrees to pay on the Closing Date or, if later, within 10 days
of such costs and expenses being invoiced to Bluegreen, to the Funding Agents
all reasonable costs and expenses in connection with the preparation, execution,
delivery, administration (including any requested amendments, waivers or
consents of any of the Transaction Documents) of this Agreement, the Transaction
Documents, and the other documents to be delivered hereunder or in connection
herewith, including, without limitation, the reasonable fees for each Funding
Agent’s counsel and out-of-pocket expenses of each counsel for each Funding
Agent with respect thereto, any costs incurred in connection with subsection
5.1(g) and with respect to a Conduit Purchaser, the costs and expenses of rating
such Conduit Purchaser’s commercial paper by independent financial rating
agencies which is allocable to commercial paper issued to fund advances
hereunder.

Bluegreen further agrees to pay to the Funding Agents, and following the
occurrence and during the continuance of an Event of Default other than one
arising from the failure of the Obligors to make payments on the Timeshare
Loans, each Purchaser, promptly following presentation of an invoice therefor,
all reasonable costs and expenses (including reasonable fees and expenses of
counsel), if any, in connection with the enforcement of any of the Transaction
Documents, and the other documents delivered thereunder or in connection
therewith.

The Issuer agrees to pay to the Funding Agents, and following the occurrence and
during the continuance of an Event of Default, each Purchaser, promptly
following presentation of an invoice therefor, all reasonable costs and expenses
(including reasonable fees and expenses of counsel), if any, in connection with
the enforcement of any of



-  5  -

--------------------------------------------------------------------------------

 

 

the Transaction Documents, and the other documents delivered thereunder or in
connection therewith.

Bluegreen further agrees to pay on demand any and all documentary, stamp,
transfer and other taxes  and governmental fees payable in connection with the
execution, delivery, filing and recording of any of the Transaction Documents or
the other documents and agreements to be delivered hereunder and thereunder or
otherwise in connection with the issuance of the Notes, and agrees to save each
Purchaser and each Funding Agent harmless from and against any liabilities with
respect to or resulting from any delay in paying or any omission to pay such
taxes and fees.

Periodic fees or other periodic amounts payable hereunder shall be calculated,
unless otherwise specified in the Fee Letter, on the basis of a 360-day year and
for the actual days elapsed.

All payments to be made hereunder or under the Indenture, whether on account of
principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to 1:00 p.m. New York City time on the due
date thereof to the Funding Agents’ accounts specified in subsection 9.2(b)
hereof or directly to the Purchasers’ accounts if a Funding Agent so instructs
the Indenture Trustee.  Payments received after 1:00 p.m. New York City time
shall be deemed to have been made on the next Business Day.  In any event, each
Funding Agent shall forward or instruct the Indenture Trustee to forward to the
Purchasers in its Purchaser Group their respective portion of such payments in
immediately available funds for receipt no later than 3:00 p.m. New York City
time on the date received.  Notwithstanding anything herein to the contrary, if
any payment due hereunder becomes due and payable on a day other than a Business
Day, the payment date thereof shall be extended to the next succeeding Business
Day and in the case of principal, interest shall accrue thereon at the
applicable rate during such extension.  To the extent that (i) the Indenture
Trustee, the Depositor, the Seller, the Issuer or the Servicer makes a payment
to a Funding Agent or a Purchaser or (ii) a Funding Agent or a Purchaser
receives or is deemed to have received any payment or proceeds for application
to an obligation, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a Indenture Trustee, receiver or any other party under any
bankruptcy or insolvency law, state or Federal law, common law, or for equitable
cause, then, to the extent such payment or proceeds are set aside, the
obligation or part thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment or proceeds had not been
received or deemed received by the Funding Agents or the Purchasers, as the case
may be.

Indemnification.   Bluegreen (the “Indemnitor”) agrees to indemnify and hold
harmless each Funding Agent and each Purchaser and any shareholders, members,
directors, officers, employees, agents or Affiliates thereof, of the Funding
Agents or Purchasers (each such Person being referred to as an “Indemnitee”)
from and against any and all claims, damages, losses, liabilities, costs or
expenses whatsoever (including reasonable fees and expenses of legal counsel)
which such Indemnitee may incur (or which may be claimed against such
Indemnitee) arising out of, by reason of or in connection with the execution and
delivery of, or payment or other performance under, or the failure to make
payments or perform under, any Transaction Document or the issuance of the Notes
(including in connection with the preparation



-  6  -

--------------------------------------------------------------------------------

 

 

for defense of any investigation, litigation or proceeding arising out of,
related to or in connection with such execution, delivery, payment, performance
or issuance), except (i) to the extent that any such claim, damage, loss,
liability, cost or expense shall be caused by the willful misconduct, bad faith,
recklessness or gross negligence of, or breach of any representation or warranty
in any Transaction Document by, the Indemnitee requesting indemnification, (ii)
to the extent that any such claim, damage, loss, liability, cost or expense is
covered  or addressed by subsection 2.3(c) or (d) hereof, (iii) to the extent
that any such claim, damage, loss, liability, cost or expense relates to
disclosure made by a Funding Agent requesting indemnification or a Purchaser
requesting indemnification in connection with an Assignment or Participation
pursuant to Section 8.1 hereof which disclosure is not based on information
given to such Funding Agent or such Purchaser by or on behalf of Bluegreen, or
any affiliate thereof or by or on behalf of the Indenture Trustee or (iv) to the
extent that such claim, damage, loss, liability, cost or expense shall be caused
by any default in payment of any Timeshare Loan.  The foregoing indemnity shall
include any claims, damages, losses, liabilities, costs or expenses to which any
such Indemnitee may become subject under the Securities Act, the Securities
Exchange Act of 1934, as amended, the Investment Company Act of 1940, as
amended, or other federal or state law or regulation arising out of or based
upon any untrue statement or alleged untrue statement of a material fact in any
disclosure document relating to the Notes or any amendments thereof or
supplements thereto, in any case, provided or approved by the Issuer (other than
statements provided by the Indemnitee requesting indemnification expressly for
inclusion therein) or arising out of, or based upon, the omission or the alleged
omission to state a material fact necessary to make the statements therein or
any amendment thereof or supplement thereto, in light of the circumstances in
which they were made, not misleading (other than with respect to statements
provided by the Indemnitee expressly for inclusion therein).  For the avoidance
of doubt, no Person shall be entitled to indemnification under this Section 2.4
in respect of any Taxes or Excluded Taxes (each as defined in Section 6.3
hereof), the indemnification of which is addressed exclusively in Section 6.3
hereof.

Promptly after the receipt by an Indemnitee of a notice of the commencement of
any action against an Indemnitee, such Indemnitee will notify the Funding Agents
and the Funding Agents will, if a claim in respect thereof is to be made against
an Indemnitor pursuant to subsection 2.4(a) hereof, notify such Indemnitor in
writing of the commencement thereof; but the omission so to notify such party
will not relieve such party from any liability which it may have to such
Indemnitee pursuant to the preceding paragraph except to the extent the
Indemnitor is prejudiced by such failure.  If any such action is brought against
an Indemnitee and it notifies an Indemnitor of its commencement, such Indemnitor
will be entitled to participate in and, to the extent that it so elects by
delivering written notice to the Indemnitee promptly after receiving notice of
the commencement of the action from the Indemnitee to assume the defense of any
such action, with a single counsel mutually satisfactory to such Indemnitor and
each affected Indemnitee.  After receipt of such notice by an Indemnitor from an
Indemnitee, such Indemnitor will not be liable to such Indemnitee for any legal
or other expenses except as provided below and except for the reasonable costs
of investigation incurred by the Indemnitee in connection with the defense of
such action.  Each Indemnitee will have the right to employ its own counsel in
any such action, but the fees, expenses and other charges of such counsel will
be at the expense of the such Indemnitee unless (i) the employment of such
counsel by such Indemnitee has been authorized in writing by such Indemnitor,
(ii) such Indemnitor shall have failed to assume the defense and employ counsel,
(iii) the named parties to any such action or proceeding (including any
impleaded parties) include both such Indemnitee and either an



-  7  -

--------------------------------------------------------------------------------

 

 

Indemnitor or another person or entity that may be entitled to indemnification
from an Indemnitor (by virtue of this Section 2.4 or otherwise) and such
Indemnitee shall have been advised by counsel that there may be one or more
legal defenses available to such Indemnitee which are different from or
additional to those available to an Indemnitor or such other party or shall
otherwise have reasonably determined that the co-representation would present
such counsel with a conflict of interest (in which case the Indemnitor will not
have the right to direct the defense of such action on behalf of the
Indemnitee).  In any such case described in clauses (i) through (iii) of the
preceding sentence, the reasonable fees, disbursements and other charges of
counsel will be at the expense of the Indemnitor; it being understood that in no
event shall the Indemnitors be liable for the fees, disbursements and other
charges of more than one counsel (in addition to any local counsel) for all
Indemnitees in connection with any one action or separate but similar or related
actions arising out of the same general allegations or circumstances.  An
Indemnitor shall not be liable for any settlement of any such action, suit or
proceeding effected without its written consent, which shall not be unreasonably
withheld, but if settled with the written consent of an Indemnitor or if there
shall be a final judgment for the plaintiff in any such action, suit or
proceeding, such Indemnitor agrees to indemnify and hold harmless any Indemnitee
to the extent set forth in this Agreement from and against any loss, claim,
damage, liability or reasonable expense by reason of such settlement or
judgment.  No Indemnitor shall, without the prior written consent of an
Indemnitee (not to be unreasonably withheld), settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder, if such
settlement, compromise or consent includes an admission of culpability or
wrong-doing on the part of such Indemnitee or the entry or an order, injunction
or other equitable or nonmonetary relief (including any administrative or other
sanctions or disqualifications) against such Indemnitee or if such settlement,
compromise or consent does not include an unconditional release of such
Indemnitee from all liability arising out of such claim, action, suit or
proceeding.

The obligations of Bluegreen under this Agreement shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement.  Without limiting the foregoing, neither the lack
of validity or enforceability of, or any modification to, any Transaction
Document nor the existence of any claim, setoff, defense (other than a defense
of payment) or other right which Bluegreen may have at any time against a
Funding Agent, any Purchaser or any other Person, whether in connection with any
Transaction Document or any unrelated transactions, shall constitute a defense
to such obligations.

Funding Termination Event.  If any Funding Termination Event shall occur and be
continuing, (a) if such event is a Funding Termination Event specified in clause
(i) or (ii) of paragraph (d) of the definition thereof or paragraphs (d) and (e)
of the definition of Event of Default, the Commitment of each Bank Purchaser
shall automatically be reduced to zero, and (b) if such event is any other
Funding Termination Event, with the consent of the Required Purchasers, the
Funding Agents may, or upon the request of the Required Purchasers, the Funding
Agents shall, by notice to the Issuer, reduce the Commitments of each Bank
Purchaser to zero, whereupon the Commitments shall immediately be reduced to
zero. 

Notification of Note Rate. 



-  8  -

--------------------------------------------------------------------------------

 

 

(a) On the third Business Day immediately preceding each Determination Date,
each Funding Agent shall calculate the related Note Rate in order to estimate
the allocable portion of the Interest Distribution Amount for the related
upcoming Payment Date applicable to its Notes for the applicable Interest
Accrual Period and shall notify the Indenture Trustee and the Servicer of such
rate and amount by written notice.  Such rate and amount shall be calculated
using an estimate of the applicable Note Rate, if necessary, for the remaining
days in such Interest Accrual Period.  The Funding Agents shall consult with the
Conduit Purchasers in the determination of the CP Note Rate.

(c) On or before the third Business Day immediately preceding each Determination
Date, if a Funding Agent shall have used an estimate of the applicable Note Rate
in order to calculate the Interest Distribution Amount with respect to the
immediately preceding Payment Date, such Funding Agent shall compute the actual
related Note Rate and Interest Distribution Amount applicable to the Notes for
the Interest Accrual Period related to such immediately preceding Payment Date,
and if the actual Interest Distribution Amount so computed (i) is greater than
the estimated Interest Distribution Amount for such preceding Interest Accrual
Period, the Interest Distribution Amount so calculated for the upcoming Payment
Date shall be increased by the amount of such difference (such difference, the
“Conduit Component Shortfall”) and (ii) is less than the estimated Interest
Distribution Amount for such preceding Interest Accrual Period, the Interest
Distribution Amount so calculated for the upcoming Payment Date shall be
decreased by the amount of such difference. 

SECTION III. CONDITIONS PRECEDENT

Conditions to Effectiveness.  The following shall be conditions precedent to
this Agreement becoming effective:

The other Transaction Documents shall have become effective in accordance with
their respective terms.

All of the terms, covenants, agreements and conditions of this Agreement, the
Fee Letter and the other Transaction Documents to be complied with and performed
by Bluegreen, the Seller, the Servicer, the Issuer, the Depositor, the Owner
Trustee or the Indenture Trustee, as the case may be, by the Closing Date shall
have been complied with in all material respects or otherwise waived by the
Funding Agents.

Each of the representations and warranties of each of Bluegreen, the Seller, the
Servicer, the Issuer, the Depositor, the Owner Trustee or the Indenture Trustee,
as the case may be, made in this Agreement and in the other Transaction
Documents shall be true and correct in all material respects as of the time of
the Closing Date as though made as of such time (except to the extent that they
expressly relate to an earlier or later time).

No Funding Termination Event, Event of Default, Servicer Event of Default under
any Transaction Document or event that with the giving of notice or lapse of
time or both would constitute such an amortization event or other termination
event shall have occurred and be continuing.





-  9  -

--------------------------------------------------------------------------------

 

 

Each Funding Agent shall have received (and, to the extent requested, made
available to each Purchaser in its Purchaser Group): 

Certified copies of the resolutions of the Board of Directors of each of
Bluegreen and the Depositor approving this Agreement and the Transaction
Documents to which it is a party and any other documents contemplated thereby
and certified copies of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement and
the Transaction Documents to which it is a party and any other documents
contemplated thereby;

An officer’s certificate of each of Bluegreen, the Depositor and the Owner
Trustee, certifying the names and true signatures of the officers authorized to
sign this Agreement and the Transaction Documents and any other documents to be
delivered by it hereunder or thereunder;

A copy of the bylaws of each of Bluegreen and the Depositor, certified by an
officer thereof;

A copy of the charter of each of Bluegreen and the Depositor, a certificate as
to the good standing of Bluegreen from the Secretary of State of the State of
Florida and a certificate as to the good standing of the Depositor from the
Secretary of State of the State of Delaware, in each case dated as of a recent
date;

Proper financing statements under the UCC of all jurisdictions that the Funding
Agents may deem necessary or desirable in order to perfect the ownership and
security interests contemplated by the Purchase Agreement, the Sale Agreement,
the Indenture and this Agreement;

Acknowledgment copies of proper financing statements, if any, necessary to
release all security interests and other rights of any Person in the Trust
Estate previously granted by the Seller, the Depositor or the Issuer;

Completed requests for information, dated on or before the Closing Date, in all
jurisdictions referred to in subsection (vi) above that name the Issuer, the
Depositor or Bluegreen as debtor, together with copies of such other financing
statements;

A favorable opinion of counsel to Bluegreen, dated the Closing Date, in form and
substance satisfactory to the Funding Agents, such opinion to permit reliance by
the Purchasers;

A favorable opinion of counsel to Vacation Trust, Inc., dated the Closing Date,
in form and substance satisfactory to the Funding Agents related to corporate,
regulatory and insolvency matters, such opinion to permit reliance by the
Purchasers;

A favorable written opinion of counsel to the Owner Trustee and special Delaware
counsel to the Issuer, dated the Closing Date, in form and substance
satisfactory to the Funding Agents, such opinion to permit reliance by the
Purchasers;





-  10  -

--------------------------------------------------------------------------------

 

 

A favorable written opinion of counsel to the Issuer, dated the Closing Date, in
form and substance satisfactory to the Funding Agents, such opinion to permit
reliance by the Purchasers; 

A favorable written opinion of internal counsel for the Indenture Trustee and
the Custodian each dated the Closing Date, as to general corporate matters and
such other matters with respect to the Indenture Trustee and Custodian as the
Funding Agents may reasonably request, such opinion to permit reliance by the
Purchasers,

A favorable written opinion of counsel for the Backup Servicer dated the Closing
Date as to general corporate matters and such other matters with respect to the
Backup Servicer as the Funding Agents may reasonably request, such opinion to
permit reliance by the Purchasers,

Favorable written opinion letters of local counsels for the Seller regarding
certain state timeshare and real estate legal matters related to each Initial
Approved Opinion Resort and the related Timeshare Loans, in form and substance
satisfactory to the Funding Agents regarding local law matters, such opinion to
permit reliance by the Purchasers;

A copy of the documentation evidencing the release of all liens attaching to the
Timeshare Loans pursuant to previous financings;

Executed copies of each of the Transaction Documents; and

Such other documents, instruments, certificates and opinions as the Funding
Agents may reasonably request including those set forth as the closing list
delivered to the Seller in connection with this transaction.

No action, suit, proceeding or investigation by or before any Governmental
Authority shall have been instituted to restrain or prohibit the consummation by
the Funding Agents or the Purchasers of, or to invalidate, the transactions
contemplated by this Agreement or the Transaction Documents in any material
respect.

S&P shall have delivered written confirmation to DZ BANK to the effect that the
consummation of the transactions contemplated by this Agreement will not result
in the reduction or withdrawal of their respective ratings of the Conduit
Purchaser’s commercial paper.

Condition to Borrowings.  The following shall be conditions precedent to any
funding by a Purchaser on each Funding Date (unless otherwise indicated) (which
conditions must be satisfied no later than 2:00 p.m. New York City time on the
Business Day immediately preceding such Funding Date):

The Issuer shall have timely delivered a Borrowing Notice pursuant to subsection
2.1(d) hereof;





-  11  -

--------------------------------------------------------------------------------

 

 

The representations and warranties of Bluegreen, the Issuer and the Depositor
set forth or referred to in Sections 4.1, 4.2 and 4.3 hereof shall be true and
correct in all material respects on the date of such Borrowing as though made on
and as of such date (except where such representation or warranty specifically
relates to any earlier date, in which case such representation and warranty
shall have been true and correct in all material respects as of such earlier
date); no event which is, or upon the giving of notice, the lapse of time or
both would be, a Funding Termination Event shall have occurred and be continuing
on such date;

Both immediately prior to and after giving effect to such Borrowing and the
application of the proceeds thereof as provided herein and in the Indenture, the
Aggregate Outstanding Note Balance shall not exceed the Maximum Facility Balance
and there shall not be a Borrowing Base Deficiency;

All conditions specified in the Indenture with respect to such Borrowing shall
have been satisfied;

If the Funding Agents waive any of the conditions set forth in Section 3.1
hereof on the Closing Date, each such condition shall be satisfied on or before
the first Borrowing;

Unless previously received on a Funding Date, the Funding Agents shall have
received a favorable written opinion on timeshare and real estate law matters
for the Timeshare Loans to be included on such Funding Date related to the
Resort for which Bluegreen is seeking to have the Funding Agents approve as an
Additional Approved Opinion Resort, such opinion to permit reliance by the
Purchasers.

(g)The Borrowing does not exceed the Maximum Borrowing Amount.

SECTION IV. REPRESENTATIONS AND WARRANTIES

Representations and Warranties of Bluegreen.  Bluegreen hereby represents and
warrants to the Funding Agents and the Purchasers that as of the date hereof,
the Closing Date and each Funding Date:

It is a corporation validly existing and in good standing under the laws of the
State of Florida, with full power and authority under such laws to own its
properties and conduct its business as such properties are currently owned and
such business is currently conducted and to execute, deliver and perform its
obligations under this Agreement and the Transaction Documents to which it is a
party.

It has the power, authority and right to make, execute, deliver and perform this
Agreement and the Transaction Documents to which it is a party and all the
transactions contemplated hereby and thereby and has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and the
Transaction Documents to which it is a party.  When executed and delivered, each
of this Agreement and the Transaction Documents to which it is a party will
constitute its legal, valid and binding obligations, enforceable in accordance
with their respective terms, subject, as to such enforceability, to



-  12  -

--------------------------------------------------------------------------------

 

 

applicable bankruptcy, reorganization, insolvency, moratorium and other laws
relating to or affecting creditors’ rights generally from time to time in
effect.  The enforceability of its obligations under such agreements may also be
limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law, and no
representation or warranty is made with respect to the enforceability of its
obligations under any indemnification provisions in such agreements to the
extent that indemnification is sought in connection with securities laws
violations.

No consent, license, approval or authorization of, or registration with, any
Governmental Authority is required to be obtained in connection with the
execution, delivery or performance of each of this Agreement and the Transaction
Documents to which it is a party that has not been duly obtained and that is not
and will not be in full force and effect on the Closing Date, except such that
may be required by applicable securities laws or UCC-1 Financing Statements as
have been prepared for filing.

The execution, delivery and performance of each of this Agreement and the
Transaction Documents to which it is a party do not violate any provision of any
existing law or regulation applicable to it, any order or decree of any court to
which it is subject, its charter or By‑laws, or any mortgage, indenture,
contract or other agreement to which it is a party or by which it or any
significant portion of its properties is bound (other than violations of such
laws, regulations, orders, decrees, mortgages, indentures, contracts and other
agreements that, individually or in the aggregate, would not have a material
adverse effect on its ability to perform its obligations under this Agreement or
the Transaction Documents to which it is a party).

Other than as disclosed on Schedule 12.2(e) of the Indenture and other than as
disclosed in the most recent SEC filings related to Bluegreen, there is no
litigation or administrative proceeding before any court, tribunal or
governmental body pending or, to its knowledge, threatened against it, with
respect to this Agreement, the Transaction Documents to which it is a party, the
transactions contemplated hereby or thereby or the issuance of the Notes, and
there is no such litigation or proceeding against it or any significant portion
of its properties that would have a material adverse effect on the transactions
contemplated by, or its ability to perform its obligations under, this Agreement
or the Transaction Documents to which it is a party.

It has delivered to the Funding Agents complete and correct copies of its
audited financial statements for the fiscal year ended on or about December 31,
2016; provided that Bluegreen shall be deemed to be in compliance with this
Section 4.1(f) to the extent such financial statements have been publicly filed.

No report, statement, exhibit or other written information required to be
furnished by Bluegreen or any of its Affiliates, agents or representatives to
any Funding Agent or any Purchaser pursuant to this Agreement or the Transaction
Documents is or shall be inaccurate in any material respect, or contains or
shall contain any material misstatement of fact, or omits or shall omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading, in each case, as of the date it is or shall be dated or (except
as



-  13  -

--------------------------------------------------------------------------------

 

 

otherwise disclosed to any Funding Agent or any Purchaser, as the case may be,
at such time) as of the date so furnished.

Each of the Transaction Documents to which it is a party is in full force and
effect and no amortization, termination or other event or circumstance has
occurred thereunder or in connection therewith that could reasonably be expected
to result in the termination of any such agreement or any other interruption of
the ongoing performance by the parties to each such agreement of their
respective obligations thereunder.

Bluegreen repeats and reaffirms to the Funding Agents and the Purchasers each of
the representations and warranties of Bluegreen in the Transaction Documents to
which it is a party and each other document delivered in connection therewith or
herewith, and represents that such representations and warranties are true and
correct (except where such representation or warranty specifically relates to
any earlier date, in which case such representation and warranty is repeated and
affirmed as of such earlier date).

Based upon the Investment Letters of the Purchasers and compliance with the
terms of this Agreement and the Transaction Documents, the sale of the Notes
pursuant to the terms of this Agreement and the Indenture will not require the
registration of such Notes under the Securities Act.

All tax returns (federal, state and local) required to be filed with respect to
Bluegreen have been filed (which filings may be made by an affiliate of
Bluegreen on a consolidated basis covering Bluegreen and other Persons) and
there has been paid or adequate provision made in its GAAP financial statements
for the payment of all taxes, assessments and other governmental charges in
respect of Bluegreen (or in the event consolidated returns have been filed, with
respect to the Persons subject to such returns), other than as on Schedule
4.1(k) hereto.

Based upon the Investment Letters of the Purchasers, the representation letter
from GSS Holdings, Inc. and compliance with the terms of this Agreement and the
Transaction Documents, the Indenture is not required to be qualified under the
Trust Indenture Act of 1939, as amended and none of Bluegreen, the Depositor or
the Issuer is required to be registered under the Investment Company Act of
1940, as amended.

There has not been any material adverse change in the business, operations,
financial condition, properties or assets of Bluegreen since December 31, 2016.

The chief executive office of Bluegreen is at the address indicated in Section
9.2 hereof.

The Credit Policy and the Collection Policy attached as Exhibits J and K to the
Indenture, respectively (as the same may be amended from time to time in
accordance with the provisions of the Indenture and this Agreement), fairly
represent the policies of the Servicer and, to the best knowledge of the
Servicer, the Collection Policy is materially consistent with the customary
standard of prudent servicers of loans secured by timeshare interests. 





-  14  -

--------------------------------------------------------------------------------

 

 

Other than the Bluegreen Merger, described below, as of the date hereof and,
within the last five years, Bluegreen has not changed its name, merged with or
into or consolidated with any other corporation or been the subject of any
proceeding under Title 11, United States Code (Bankruptcy).  The “Bluegreen
Merger” shall mean that certain cash merger transaction on April 2, 2013 whereby
Bluegreen became a direct wholly-owned subsidiary of Woodbridge Holdings LLC and
ceased to be a publicly traded entity.

Bluegreen and each Affiliate thereof is in compliance in all material respects
with ERISA and no lien in favor of the Pension Benefit Guaranty Corporation on
any of the Timeshare Loans shall exist.

The name and address of the Lockbox Bank, together with the account numbers of
the Lockbox Accounts at the Lockbox Bank, are specified in the Lockbox Agreement
(or at such other Lockbox Bank and/or with such other Lockbox Accounts as have
been notified to the Funding Agents).  All applicable Obligors will be
instructed to make payment to the Lockbox Account in accordance with the
Indenture.

For clarity, it is understood that the Timeshare Loans, related Timeshare Loan
Documents and other related assets will be conveyed by the Seller to the
Depositor and by the Depositor to the Issuer pursuant to the Purchase Agreement
and Sale Agreement, respectively, without recourse, representation on warranty
except as expressly provided therein.  Without limiting the foregoing, none of
the Seller, the Depositor or any of their respective subsidiaries shall be
responsible for payments on the Timeshare Loans, and any other credit risks
associated therewith shall be borne by the Issuer and the holders of any
obligations of the Issuer.

Bluegreen and each of its Affiliates has and intends to in the future to
properly disclose and account for the transactions contemplated by the
Transaction Documents as an on balance sheet transaction in accordance with
GAAP.  The transaction contemplated by the Transaction Documents is a financing
for tax purposes.

As of the Closing Date and as of each Funding Date, as applicable, (i), neither
Bluegreen nor any of its Commonly Controlled Affiliates has or has incurred any
“accumulated funding deficiency” (as such term is defined under ERISA and the
Code), whether or not waived, with respect to any “Employee Pension Benefit
Plan” (as defined below) that either individually or in the aggregate could
Cause a Material Adverse Effect (as defined below), and, to Bluegreen’s
Knowledge, no event has occurred or circumstance exists that may result in any
accumulated funding deficiency of any such plan that either individually or in
the aggregate could Cause a Material Adverse Effect; (ii) neither Bluegreen nor
any of its Commonly Controlled Affiliates has any unpaid “minimum required
contribution” (as such term is defined under ERISA and the Code) with respect to
any Employee Pension Benefit Plan, whether or not such unpaid minimum required
contribution is waived, that either individually or in the aggregate could Cause
a Material Adverse Effect, and, to Bluegreen’s Knowledge, no event has occurred
or circumstance exists that may result in any unpaid minimum required
contribution as of the last day of the current plan year of any such plan that
either individually or in the aggregate could Cause a Material Adverse Effect;
(iii) Bluegreen and each of its Commonly Controlled Affiliates has no
outstanding liability for any undisputed contribution required under



-  15  -

--------------------------------------------------------------------------------

 

 

any Bluegreen Multiemployer Plan (as defined below) that either individually or
in the aggregate could Cause a Material Adverse Effect; and (iv) Bluegreen and
each of its Commonly Controlled Affiliates has no outstanding liability for any
disputed contribution required under any Bluegreen Multiemployer Plan that
either individually or in the aggregate could Cause a Material Adverse
Effect.  As of the Closing Date and as of each Funding Date, as applicable, to
Bluegreen’s Knowledge (A) neither Bluegreen nor any of its Commonly Controlled
Affiliates has incurred any Withdrawal Liability (as defined below) that either
individually or in the aggregate could Cause a Material Adverse Effect, and (B)
no event has occurred or circumstance exists that could result in any Withdrawal
Liability that either individually or in the aggregate could Cause a Material
Adverse Effect.  As of the Closing Date and as of each Funding Date, as
applicable, to Bluegreen’s Knowledge, neither Bluegreen nor any of its Commonly
Controlled Affiliates has received notification of the reorganization,
termination, partition, or insolvency of any Multiemployer Plan that could
either individually or in the aggregate Cause a Material Adverse Effect.  For
purposes of this subsection 4.1(u), “Cause a Material Adverse Effect” means
reasonably be expected to result in a material adverse effect on Bluegreen or
any of its Commonly Controlled Affiliates; “Commonly Controlled Affiliates”
means those direct or indirect affiliates of Bluegreen that would be considered
a single employer with Bluegreen under Section 414(b), (c), (m), or (o) of the
Code; “Employee Pension Benefit Plan” means an employee pension benefit plan as
such term is defined in Section 3(2) of ERISA that is sponsored, maintained or
contributed to by Bluegreen or any of its Commonly Controlled Affiliates (other
than a Bluegreen Multiemployer Plan); “Multiemployer Plan” means a multiemployer
plan as such term is defined in Section 3(37) of ERISA; “Bluegreen Multiemployer
Plan” means a Multiemployer Plan to which Bluegreen or any of its Commonly
Controlled Affiliates contributes or in which Bluegreen or any of its Commonly
Controlled Affiliates participates; and “Withdrawal Liability” means liability
as determined under ERISA for the complete or partial withdrawal of Bluegreen or
any of its Commonly Controlled Affiliates from a Multiemployer Plan.

Representations and Warranties of the Issuer.  The Issuer hereby represents and
warrants to the Funding Agents and the Purchasers that as of the date hereof,
the Closing Date and each Funding Date:

It is a statutory trust validly existing and in good standing under the laws of
the State of Delaware, with full power and authority under such laws to own its
properties and conduct its business as such properties are currently owned and
such business is currently conducted and to execute, deliver and perform its
obligations under this Agreement and the Transaction Documents to which it is a
party.

It has the power, authority and right to make, execute, deliver and perform this
Agreement and the Transaction Documents to which it is a party and all the
transactions contemplated hereby and thereby and has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and the
Transaction Documents to which it is a party.  When executed and delivered, each
of this Agreement and the Transaction Documents to which it is a party will
constitute its legal, valid and binding obligations, enforceable in accordance
with their respective terms, subject, as to such enforceability, to applicable
bankruptcy, reorganization, insolvency, moratorium and other laws relating to or
affecting creditors’ rights generally from time to time in effect.  The
enforceability of its



-  16  -

--------------------------------------------------------------------------------

 

 

obligations under such agreements may also be limited by general principles of
equity, regardless of whether such enforceability is considered in a proceeding
in equity or at law, and no representation or warranty is made with respect to
the enforceability of its obligations under any indemnification provisions in
such agreements to the extent that indemnification is sought in connection with
securities laws violations.

No consent, license, approval or authorization of, or registration with, any
Governmental Authority is required to be obtained in connection with the
execution, delivery or performance of each of this Agreement and the Transaction
Documents to which it is a party that has not been duly obtained and that is not
and will not be in full force and effect on the Closing Date, except such that
may be required by applicable securities laws or UCC-1 Financing Statements as
have been prepared for filing.

The execution, delivery and performance of each of this Agreement and the
Transaction Documents to which it is a party do not violate any provision of any
existing law or regulation applicable to it, any order or decree of any court to
which it is subject, the Trust Agreement, or any mortgage, indenture, contract
or other agreement to which it is a party or by which it or any significant
portion of its properties is bound.

There is no litigation or administrative proceeding before any court, tribunal
or governmental body pending or, to its Knowledge, threatened against it, with
respect to this Agreement the Transaction Documents to which it is a party, the
transactions contemplated hereby or thereby or the issuance of the Notes.

No report, statement, exhibit or other written information required to be
furnished by it or any of its Affiliates, agents or representatives to any
Funding Agent or any Purchaser pursuant to this Agreement or the Transaction
Documents is or shall be inaccurate in any material respect, or contains or
shall contain any material misstatement of fact, or omits or shall omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading, in each case, as of the date it is or shall be dated or (except
as otherwise disclosed to the Funding Agents or any Purchaser, as the case may
be, at such time) as of the date so furnished.

The Notes have been duly and validly authorized, and, when executed and
authenticated in accordance with the terms of the Indenture and delivered to and
paid for in accordance with this Agreement, will be duly and validly issued and
outstanding, and will be entitled to the benefits of the Indenture, this
Agreement and the other Transaction Documents.

Each of the Transaction Documents to which it is a party is in full force and
effect and no amortization, termination or other event or circumstance has
occurred thereunder or in connection therewith that could reasonably be expected
to result in the termination of any such agreement or any other interruption of
the ongoing performance by the parties to each such agreement of their
respective obligations thereunder.

The Issuer repeats and reaffirms to the Funding Agents and the Purchasers each
of the representations and warranties of the Issuer in the Transaction Documents



-  17  -

--------------------------------------------------------------------------------

 

 

to which it is a party and each other document delivered in connection therewith
or herewith, and represents that such representations and warranties are true
and correct (except where such representation or warranty specifically relates
to any earlier date, in which case such representation and warranty is repeated
and affirmed as of such earlier date).

Any taxes, fees and other charges of Governmental Authorities applicable to it,
except for franchise or income taxes, in connection with the execution, delivery
and performance by it of this Agreement and the Transaction Documents to which
it is a party or otherwise applicable to it in connection with the transactions
contemplated hereby or thereby have been paid or will be paid at or prior to the
Closing Date to the extent then due.

(k)No election has been or will be made to treat the Issuer as an association
pursuant to Treas. Reg. § 301.7701-3.

Representations and Warranties of the Depositor.  The Depositor hereby
represents and warrants to the Funding Agents and the Purchasers, that as of the
date hereof, the Closing Date and each Funding Date: 

It is a corporation validly existing and in good standing under the laws of the
State of Delaware, with full power and authority under such laws to own its
properties and conduct its business as such properties are currently owned and
such business is currently conducted and to execute, deliver and perform its
obligations under this Agreement and the Transaction Documents to which it is a
party.

It has the power, authority and right to make, execute, deliver and perform this
Agreement and the Transaction Documents to which it is a party and all the
transactions contemplated hereby and thereby and has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and the
Transaction Documents to which it is a party.  When executed and delivered, each
of this Agreement and the Transaction Documents to which it is a party will
constitute its legal, valid and binding obligations, enforceable in accordance
with their respective terms, subject, as to such enforceability, to applicable
bankruptcy, reorganization, insolvency, moratorium and other laws relating to or
affecting creditors’ rights generally from time to time in effect.  The
enforceability of its obligations under such agreements may also be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law, and no representation or
warranty is made with respect to the enforceability of its obligations under any
indemnification provisions in such agreements to the extent that indemnification
is sought in connection with securities laws violations.

No consent, license, approval or authorization of, or registration with, any
Governmental Authority is required to be obtained in connection with the
execution, delivery or performance of each of this Agreement and the Transaction
Documents to which it is a party that has not been duly obtained and that is not
and will not be in full force and effect on the Closing Date, except such that
may be required by applicable securities laws or UCC-1 or UCC-3 Financing
Statements as have been prepared for filing.





-  18  -

--------------------------------------------------------------------------------

 

 

The execution, delivery and performance of each of this Agreement and the
Transaction Documents to which it is a party do not violate any provision of any
existing law or regulation applicable to it, any order or decree of any court to
which it is subject, its charter or By‑laws, or any mortgage, indenture,
contract or other agreement to which it is a party or by which it or any
significant portion of its properties is bound.

There is no litigation or administrative proceeding before any court, tribunal
or governmental body pending or, to its knowledge, threatened against it, with
respect to this Agreement, the Transaction Documents to which it is a party, the
transactions contemplated hereby or thereby or the issuance of the Notes.

No report, statement, exhibit or other written information required to be
furnished by it or any of its Affiliates, agents or representatives to any
Funding Agent or any Purchaser pursuant to this Agreement or the Transaction
Documents is or shall be inaccurate in any material respect, or contains or
shall contain any material misstatement of fact, or omits or shall omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading, in each case, as of the date it is or shall be dated or (except
as otherwise disclosed to the Agent or any Purchaser, as the case may be, at
such time) as of the date so furnished.

The Notes have been duly and validly authorized, and, when executed and
authenticated in accordance with the terms of the Indenture and delivered to and
paid for in accordance with this Agreement, will be duly and validly issued and
outstanding, and will be entitled to the benefits of the Indenture, this
Agreement and the other Transaction Documents.

Each of the Transaction Documents to which it is a party is in full force and
effect and no default or other event or circumstance has occurred thereunder or
in connection therewith that could reasonably be expected to result in the
termination of any such agreement or any other interruption of the ongoing
performance by the parties to each such agreement of their respective
obligations thereunder.

The Depositor repeats and reaffirms to the Funding Agents and the Purchasers
each of the representations and warranties of the Depositor in the Transaction
Documents to which it is a party and each other document delivered in connection
therewith or herewith, and represents that such representations and warranties
are true and correct (except where such representation or warranty specifically
relates to any earlier date, in which case such representation and warranty are
repeated and affirmed as of such earlier date).

Any taxes, fees and other charges of Governmental Authorities applicable to it,
except for franchise or income taxes, in connection with the execution, delivery
and performance by it of this Agreement and the Transaction Documents to which
it is a party or otherwise applicable to it in connection with the transactions
contemplated hereby or thereby have been paid or will be paid at or prior to the
Closing Date to the extent then due.

The chief executive office of the Depositor is at the address indicated in
Section 9.2 hereof.



-  19  -

--------------------------------------------------------------------------------

 

 

SECTION V. COVENANTS

Covenants.  Each of Bluegreen, the Depositor and the Issuer, each solely as to
itself, covenants and agrees, through the Facility Termination Date and
thereafter so long as any amount of the Notes shall remain outstanding or any
monetary obligation arising hereunder shall remain unpaid, unless the Required
Purchasers shall otherwise consent in writing, that:

it shall perform in all material respects each of the respective agreements and
indemnities applicable to it and comply in all material respects with each of
the respective terms and provisions applicable to it under the other Transaction
Documents to which it is party, which agreements and indemnities are hereby
incorporated by reference into this Agreement as if set forth herein in full; it
shall, to the extent any other party shall fail to perform any of its
obligations in the Transaction Documents, take all reasonable action to enforce
the obligations of each of the other parties to such Transaction Documents which
are contained therein;

the Issuer and the Servicer shall furnish to the Funding Agents a copy of each
opinion, certificate, report, statement, notice or other communication (other
than investment instructions) relating to the Notes which is furnished by or on
behalf of it to the other or to the Indenture Trustee and furnish to the Funding
Agents after receipt thereof, a copy of each notice, demand or other
communication relating to the Notes, this Agreement or the Indenture received by
the Issuer or the Servicer from the Indenture Trustee, the Depositor or the
Seller; and (ii) such other information, documents records or reports respecting
the Collateral, the Seller, the Depositor, the Issuer or the Servicer as the
Funding Agents may from time to time reasonably request;

the Issuer shall furnish to the Funding Agents on or before the date such
reports are due under the Indenture copies of each of the reports, notices and
certificates required by Section 7.2 of the Indenture;

the Issuer shall promptly furnish to the Funding Agents a copy, addressed to the
Funding Agents, of each opinion of counsel delivered to the Indenture Trustee
pursuant to Section 7.3(d) of the Indenture;

Bluegreen shall not permit a Servicer Event of Default under the Indenture to
occur;

Bluegreen shall continue to engage in business of the same general type as now
conducted with respect to the Timeshare Loans transferred by it and preserve,
renew and keep in full force and effect its existence and take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of such business; and comply with all Requirements of Law
except where the failure to so comply could reasonably be expected to have a
material adverse affect on Bluegreen;

the Issuer, the Depositor, the Seller and the Servicer shall at any time from
time to time during regular business hours, on reasonable notice to the Issuer,
the



-  20  -

--------------------------------------------------------------------------------

 

 

Depositor, the Seller or the Servicer, as the case may be, permit either or both
Funding Agent(s), or its/their agents or representatives to:

examine all books, records and documents (including computer tapes and disks) in
its possession or under its control; and

visit its offices and property for the purpose of examining such materials
described in clause (i) above;

the Issuer and the Servicer shall furnish to the Funding Agents, promptly after
the occurrence of any event which is, or upon the giving of notice, the lapse of
time or both would be, an Funding Termination Event, a certificate of an
appropriate officer of the Issuer or the Servicer, as the case may be, setting
forth the circumstances of such event and any action taken or proposed to be
taken by the Issuer or the Servicer with respect thereto;

it shall timely make all payments, deposits or transfers and give all
instructions to transfer required by this Agreement and the Indenture;

it shall execute and deliver to the Funding Agents or the Indenture Trustee all
such documents and instruments and do all such other acts and things as may be
necessary or reasonably required by the Funding Agents or the Indenture Trustee
to enable the Funding Agents or the Indenture Trustee to exercise and enforce
their respective rights under the Transaction Documents and to realize thereon,
and record and file and rerecord and refile all such documents and instruments,
at such time or times, in such manner and at such place or places, all as may be
necessary or required by the Indenture Trustee or the Funding Agents to
validate, preserve, perfect and protect the position of the Indenture Trustee
under the Indenture provided no such action shall be inconsistent with the
Indenture or contrary to instructions of the Indenture Trustee;

neither the Depositor nor the Issuer will consolidate with or merge into any
other Person or convey or transfer its properties and assets substantially as an
entirety to any Person, except (i) in accordance with the Indenture and (ii)
with the prior written consent of the Required Purchasers;

Bluegreen will not resign as Servicer, unless (i) the performance of its duties
under the Indenture is no longer permissible pursuant to Requirements of Law and
there is no reasonable action which it could take to make the performance of
such duties permissible under such Requirements of Law, or (ii) the  Required
Purchasers shall have consented thereto;

Bluegreen shall furnish to each Purchaser and each Funding Agent:

(A) as soon as available and in any event within 45 days after the end of each
fiscal quarter (or, if later, that date which financial statements relating to
Bluegreen are required to be filed with the Securities and Exchange Commission),
the consolidated balance sheet of Bluegreen and its subsidiaries as of the end
of such quarter and consolidated statements of income of Bluegreen and its
subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, certified by the



-  21  -

--------------------------------------------------------------------------------

 

 

chief financial officer of Bluegreen and (B) as soon as available and in any
event within 90 days after the end of each fiscal year of Bluegreen (or, if
later, that date which financial statements relating to Bluegreen are required
to be filed with the Securities and Exchange Commission), a copy of the
consolidated financial statements of Bluegreen and its subsidiaries for such
year accompanied by an audit report of a nationally recognized firm of
independent certified public accountants (or such other firm of independent
certified public accountants acceptable to the Funding Agents) which report
shall be unqualified as to going concern and scope of audit (if such scope
limitation would be reasonably deemed to have an adverse impact on the financial
statements taken as a whole) and shall state that such consolidated financial
statements present fairly the consolidated financial position of Bluegreen and
each of its subsidiaries at the dates indicated and the results of their
operations and their cash flow for the periods indicated is in conformity with
GAAP and that the examination had been made in accordance with GAAP; provided,
however, Bluegreen shall be deemed to be in compliance with this subsection
5.1(m)(i) to the extent the documents required to be filed pursuant to this
subsection 5.1(m)(i) are publicly filed within the time periods required by this
subsection 5.1(m)(i).

A copy of each certificate, opinion, report, notice or other communication
(other than investment instructions) furnished by or on behalf of Bluegreen or
the Issuer to the Indenture Trustee under the Transaction Documents,
concurrently therewith, and promptly after receipt thereof, a copy of each
notice, demand or other communication received by or on behalf of Bluegreen, the
Depositor or the Issuer under the Transaction Documents;

as soon as available and in any event within 90 days after the end of each
fiscal year of the Issuer, a copy of the financial statements of the Issuer for
such year, which financial statements need not be accompanied by an audit report
of a nationally recognized firm of independent certified public accountants and
may be internal financial statements of the Issuer; and

Such other information (including financial information), documents, records or
reports respecting the Notes, the Trust Estate, Bluegreen, the Depositor or the
Issuer as any Funding Agent may from time to time reasonably request;

Bluegreen shall not make, or permit any Person within its control to make, any
material amendment, modification or change to, or provide any material waiver
under, the Indenture or the other Transaction Documents without the prior
written consent of the Funding Agents and in any case in compliance with Section
9.1 hereof;

Bluegreen will comply in all material respects with the Credit Policy and the
Collection Policy in regard to each Timeshare Loan.    Bluegreen shall (i)
notify the Funding Agents ten days prior to any material amendment of or change
in the Credit Policy or the Collection Policy and (ii) obtain the Funding
Agents’ prior written consent (which consent will not be unreasonably withheld
or delayed) to any material amendment of or change in the Credit Policy or the
Collection Policy that will affect any Timeshare Loan in the Trust Estate;
provided, that Bluegreen may immediately implement any changes (and provide
notice to the Funding Agents subsequent thereto) as may be required under
applicable law from time to time upon the reasonable determination of Bluegreen;
and provided, further that Bluegreen shall deliver to the Funding Agents a copy
of any amendments or changes to the Collection Policy or



-  22  -

--------------------------------------------------------------------------------

 

 

the Credit Policy for which prior notice to the Funding Agents was not given
with the Monthly Report to be delivered subsequent to the effective date of such
amendments or changes.

at the request of any Funding Agent, the Seller shall cause to be delivered to
the Funding Agents the written report of a review conducted as of the last day
of a fiscal quarter of the Seller by an independent auditor acceptable to the
Funding Agents of a random sampling of Timeshare Loans that are held by the
Custodian, together with all related Timeshare Loans Documents held by the
Custodian, within the later of (i) 30 days following the end of such fiscal
quarter of the Seller and (ii) 30 days following such request of any Funding
Agent; provided,  however, in addition to the quarterly reports described above,
each calendar year (so long as no Event of Default has occurred), the Funding
Agents, in their sole discretion, can request one written report to be conducted
other than quarterly and the Seller shall cause such written report to be
delivered to the Funding Agents no later than the later of (i) thirty days after
such request by the Funding Agents or (ii) the fifth Business Day after the
completion of the related audit procedures; it being understood, however, that
if the Funding Agents shall request more than two written reports during a
calendar year (excluding any written reports requested during the occurrence of
an Event of Default), the third request and all other requests thereafter during
such calendar year shall be at the expense of the Funding Agents; it being
further understood, however, that upon the occurrence of an Event of Default,
the Funding Agents shall not be limited to the number of written reports that
may be requested and the expense of such written reports shall be borne by the
Seller;

to the extent it has not previously done so, Bluegreen shall instruct all
applicable Obligors to cause all Collections to be deposited directly into the
Lockbox Account.  Bluegreen shall hold in trust, and deposit, immediately, but
in any event not later than two Business Days of its receipt thereof, to the
Lockbox Account all Collections received from time to time by it from the
related Obligors;

Bluegreen shall deliver all the Timeshare Loan Files to the Custodian pursuant
to the terms of the Custodial Agreement;

Bluegreen shall notify the Funding Agents within 12 Business Days of obtaining
knowledge thereof, of (i) any fraudulent activity or theft in the origination or
servicing of the Timeshare Loans that results or may result in a loss of at
least $1,000 and (ii) any fraudulent activity or theft in the origination or
servicing of timeshare loans not subject to the Lien of the Indenture that
results or may result in a loss of at least $100,000;

except as otherwise provided herein, neither Bluegreen, the Depositor nor the
Issuer will sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or suffer to exist any Adverse Claim upon (or the filing of any
financing statement) or with respect to, any Timeshare Loan, or upon or with
respect to any account which concentrates in a Lockbox Bank to which any
Collections of any Timeshare Loan are sent, or assign any right to receive
income in respect thereof;

except as otherwise permitted in the Indenture or with the prior written consent
of the Funding Agents, Bluegreen will not extend, amend or otherwise modify



-  23  -

--------------------------------------------------------------------------------

 

 

the terms of any Timeshare Loan, or amend, modify or waive any term or condition
of any contract related thereto;

neither Bluegreen nor the Servicer will make any change in its instructions to
Obligors regarding payments to be made to the Lockbox Account, unless such
instructions are to deposit such payments to another lockbox account approved by
the Funding Agents;

none of the Seller, the Depositor or the Issuer will change its name, identity
or structure or its chief executive office, unless at least 30 days prior to the
effective date of any such change such person  delivers to the Indenture Trustee
and the Funding Agents UCC financing statements to continue the perfection of
the Indenture Trustee’s interest in the Timeshare Loans and written authority to
file the same;

each of the Issuer, Bluegreen and the Depositor shall properly disclose and
account for the transactions contemplated by the Transaction Documents as an on
balance sheet transaction under and in accordance with GAAP;

the Depositor and the Issuer each shall, unless the Funding Agents shall
otherwise consent in writing:

conduct its business solely in its own name through its duly authorized officers
or agents so as not to mislead others as to the identity of the entity with
which such persons are concerned, and shall avoid the appearance that it is
conducting business on behalf of any Affiliate thereof or that its assets are
available to pay the creditors of Bluegreen or any Affiliate thereof (other than
as expressly provided herein);

maintain corporate records and books of account separate from those of Bluegreen
and any Affiliate (other than itself) thereof; 

obtain proper authorization for all action requiring such authorization;

pay its own operating expenses and liabilities from its own funds and shall
conduct its business from an office or designated area separate from Bluegreen
or any Affiliate thereof;

continuously maintain its resolutions, agreements and other instruments
underlying the transactions described in this Agreement as part of its official
records;

maintain an arm’s-length relationship with Bluegreen and its Affiliates (other
than itself), and shall not hold itself out as being liable for the debts of
Bluegreen or any of its Affiliates (other than itself);

keep its assets and liabilities separate from those of all other entities other
than as permitted herein;





-  24  -

--------------------------------------------------------------------------------

 

 

not maintain bank accounts or other depository accounts to which any Affiliate
is an account party or from which any Affiliate has the power to make
withdrawals;

not amend, supplement or otherwise modify its organizational documents, except
in accordance therewith and with the prior written consent of the Funding
Agents;

not create, incur, assume or suffer to exist any indebtedness on which it is
obligated, except as contemplated by this Agreement and the other Transaction
Documents.  It shall not assume, guarantee, endorse or otherwise be or become
directly or contingently liable for the obligations of any Person by, among
other things, agreeing to purchase any obligation of another Person (other than
the Timeshare Loans), agreeing to advance funds to such Person or causing or
assisting such Person to maintain any amount of capital.  It shall not be party
to any indenture, agreement, mortgage, deed of trust or other instrument other
than this Agreement and the other Transaction Documents;

not enter into, or be a party to any transaction with any of its Affiliates,
except as contemplated by this Agreement and the other Transaction Documents;

observe all procedures required by its organizational documents and preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualifications would materially adversely affect the
interests hereunder of the Purchasers or the Agent or its ability to perform its
obligations hereunder; and

not form, or cause to be formed, any subsidiaries; or make or suffer to exist
any loans or advances to, or extend any credit to, or make any investments (by
way of transfer of property, contributions to capital, purchase of stock or
securities or evidences of indebtedness (other than the Timeshare Loans),
acquisition of the business or assets, or otherwise) in, any Affiliate or any
other Person except as otherwise permitted herein; and

if requested by the Funding Agents (which is expected to be no more than once
during each annual period following the Closing Date), Bluegreen and the Issuer
shall provide the Funding Agents with a report, satisfactory to the Funding
Agents in their sole discretion, from an independent review company selected by
the Funding Agents, confirming the accuracy of the information in the
Transaction Documents with respect to the Timeshare Loans and the ability of the
Servicer to perform its obligations thereunder; and

the Issuer will not request any Borrowing, and shall not use the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, or (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person or in any Sanctioned Country.

SECTION VI. INCREASED COSTS, INCREASED CAPITAL, TAXES, ETC.





-  25  -

--------------------------------------------------------------------------------

 

 

Increased Costs.  Subject to the provisions of Section 6.4 hereof, if, due to
either (a) the introduction of or any change (including any change by way of
imposition or increase of reserve requirements) in or in the interpretation of
any Law or regulation or the imposition of any guideline of any accounting board
or authority (whether or not part of government) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic, including, without
limitation, any Change in Law or (b) the compliance with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law), after the Closing Date, there shall be an increase in
the cost to the Funding Agent or any Purchaser (each of which shall be an
“Affected Party”) of agreeing to make or making, funding or maintaining any
investment in the Notes or any interest therein or of agreeing to purchase or
invest in the Notes or any interest therein, or to provide liquidity or credit
support to a Conduit Purchaser, as the case may be (other than by reason of any
interpretation of or change in laws or regulations relating to Taxes (as defined
in Section 6.3 below) or Excluded Taxes (as defined in Section 6.3 below)), the
Issuer shall, upon written demand by such Affected Party (with a copy to the
Funding Agents), direct the Indenture Trustee in writing to pay to such Affected
Party that portion of such increased costs incurred which such Affected Party
reasonably determines is attributable to making, funding or maintaining any
investment in the Notes or any interest therein or agreeing to purchase or
invest in the Notes or any interest therein or to provide liquidity or credit
support to a Conduit Purchaser, as the case may be.  In determining such amount,
such Affected Party may use any reasonable averaging and attribution methods,
consistent with the averaging and attribution methods generally used by such
Affected Party in determining amounts of this type.  A certificate as to such
increased costs incurred submitted to the Issuer and the Funding Agents, setting
forth the calculation thereof in reasonable detail, shall be prima facie
evidence as to the amount of such increased costs.  Any Affected Party that
incurs such increased costs as described in this Section 6.1 shall use its
commercially reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to take such steps as would eliminate or reduce the
amount of such increased costs; provided that no such steps shall be required to
be taken if, in the reasonable judgment of such Affected Party, such steps would
be disadvantageous to such Affected Party.  Each Funding Agent agrees to use
reasonable efforts to give notice to the Issuer and Bluegreen of any Change in
Law or the imposition of any guideline or request from any central bank or other
Governmental Authority after the Closing Date, that would increase the costs to
a Purchaser for which the Funding Agent has actual knowledge.   

Increased Capital.  Subject to the provisions of Section 6.4 hereof, if either
(a) the introduction of or any change in or in the interpretation of any law or
regulation, directive or request, including, without limitation, any Change in
Law or (b) the compliance by any Affected Party with any law, guideline, rule,
regulation, directive or request from any central bank or other Governmental
Authority or agency (whether or not having the force of law) or any guideline of
any accounting board or authority (whether or not part of government) which is
responsible for the establishment or interpretation of national or international
accounting principles, in each case whether foreign or domestic, including,
without limitation, compliance by an Affected Party with any request or
directive regarding capital adequacy, but excluding, in all cases, any
interpretation, application or change in law relating to Taxes (as defined in
Section 6.3 below) or Excluded Taxes (as defined in Section 6.3 below), has or
would have the effect of reducing the rate of return on the capital of any
Affected Party after the Closing Date, as a consequence of (i) the existence of
such Affected Party’s agreement to make or maintain an



-  26  -

--------------------------------------------------------------------------------

 

 

investment in the Notes or any interest therein or to provide liquidity or
credit support to a Conduit Purchaser or (ii) the existence of any agreement by
such Affected Party to make or maintain an investment in the Notes or any
interest therein or to fund any such investment or arising in connection
herewith to a level below that which any such Affected Party could have achieved
but for such introduction, change or compliance (taking into consideration the
policies of such Affected Party with respect to capital adequacy), by an amount
deemed by such Affected Party to be material, then, from time to time, upon
written demand by such Affected Party (with a copy to the Funding Agents), the
Issuer shall direct the Indenture Trustee in writing to pay to the Affected
Party, such additional amounts as specified by such Affected Party, sufficient
to compensate such Affected Party in the light of such circumstances, to the
extent that such Affected Party reasonably determines such increase in capital
to be allocated to the existence of such Affected Party’s agreements described
in clause (i) or (ii) above.  In determining such amounts, such Affected Party
may use any reasonable averaging and attribution methods, consistent with the
averaging and distribution methods generally used by such Affected Party in
determining amounts of this type.  A certificate as to such amounts submitted to
the Issuer by such Affected Party setting forth the calculation thereof in
reasonable detail, shall be prima facie evidence of the amounts so owed.  Any
Affected Party that is entitled to compensation for increases in capital as
described in this Section 6.2 shall use its commercially reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
take such steps as would eliminate or reduce the amount of such compensation;
provided that no such steps shall be required to be taken if, in the reasonable
judgment of such Affected Party, such steps would be  disadvantageous to such
Affected Party.  Each Funding Agent agrees to use reasonable efforts to give
notice to the Issuer and Bluegreen of any Change in Law or the imposition of any
guidance or request from any central bank or other Governmental Authority after
the Closing Date, that would affect the amount of capital required or expected
to be maintained by a Purchaser for which the Funding Agent has actual
knowledge.   

Taxes.   Any and all payments and deposits required to be made hereunder or
under the Indenture to or for the benefit of a Purchaser shall be made, to the
extent allowed by law, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding taxes, levies, imposts,
deductions, charges or withholdings imposed on, or measured by reference to, the
net income or gross receipts of such Purchaser and franchise taxes imposed on
such Purchaser, in each case by the jurisdiction under the laws of which such
Purchaser is organized, with which it has a present or former connection, or in
which it is otherwise doing business (other than solely by reason of this
Agreement) (all such excluded items being referred to as “Excluded Taxes” and
all such taxes, levies, imposts, deductions, charges, withholdings and
liabilities other than Excluded Taxes being referred to as “Taxes”).  If the
Indenture Trustee, as directed by  a Funding Agent, shall be required by law to
deduct any Taxes from or in respect of any sum required to be paid or deposited
hereunder or under any instrument delivered hereunder to or for the benefit of a
Purchaser (A) subject to the limitations set forth in this Section 6.3 and
Section 6.4 hereof, such sum shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums required to be paid or deposited under this Section 6.3) the
amount received by such Purchaser, or otherwise deposited hereunder or under
such instrument, shall be equal to the sum which would have been so received or
deposited had no such deductions been made, (B) the Indenture Trustee, as
directed by a Funding Agent, shall make such deductions and (C) the Indenture
Trustee, as directed by a



-  27  -

--------------------------------------------------------------------------------

 

 

Funding Agent, shall pay the full amount of such deductions to the relevant
taxation authority or other authority in accordance with applicable laws.

Subject to the limitations set forth in this Section 6.3 and Section 6.4 hereof,
the Issuer shall direct the Indenture Trustee to indemnify each Purchaser for
the full amount of Taxes (including any Taxes imposed by any jurisdiction on
amounts payable under this Section 6.3) paid by such Purchaser due to the
modification of or any change in or in the interpretation or administration by
any governmental or regulatory agency or body charged with the interpretation or
administration of any law or regulation relating to Taxes after the Closing Date
(including penalties, interest and expenses) and arising therefrom or required
to be paid with respect thereto.  Each Purchaser agrees to promptly notify its
Funding Agent and the Issuer of any payment of such Taxes made by it for which
it is entitled to indemnification hereunder and, if practicable, any request,
demand or notice received in respect thereof prior to such payment.  Each
Purchaser shall be entitled to payment of this indemnification within 30 days
from the date such Purchaser makes written demand therefor to its Funding Agent
and the Issuer.  A certificate as to the amount of such indemnification
submitted to its Funding Agent and the Issuer by such Purchaser setting forth in
reasonable detail the basis for and the calculation thereof, shall be
prima facie evidence of the amounts so owed.

Within 30 days after the date of any payment of Taxes, the Indenture Trustee
will furnish to the Funding Agents the original or a certified copy of a receipt
evidencing payment thereof.

﻿

Each Purchaser and each Funding Agent that is a United States person as defined
in Section 7701(a)(30) of the Code shall, on or prior to the Closing Date, or,
in the case of an Assignee, the effective date of the applicable Assignment,
deliver to the Issuer, each Funding Agent and the Indenture Trustee (in the case
of a Purchaser) and to the Issuer and the Indenture Trustee (in the case each
Funding Agent) executed originals of IRS Form W-9 (or any successor form
thereto). 

Each Purchaser (including, for the avoidance of doubt, each Assignee thereof)
and each Funding Agent, in each case, that is organized under the laws of a
jurisdiction other than the United States or a state thereof hereby agrees to
complete, execute and deliver to the Issuer, each Funding Agent and the
Indenture Trustee (in the case of a Purchaser or Assignee) and to the Issuer and
the Indenture Trustee (in the case of each Funding Agent) from time to time
prior to the date on which such Purchaser or Funding Agent will be entitled to
receive distributions pursuant to the Indenture or this Agreement, executed
Internal Revenue Service W-8ECI, W-8BEN or W-8IMY (with all required associated
documentation) (or any successor forms), as applicable, or such other forms or
certificates as may be required under the laws of any applicable jurisdiction in
order to permit the Indenture Trustee to make payments to, and deposit funds to
or for the account of, such Purchaser or Funding Agent hereunder and under the
Indenture and this Agreement without any deduction or withholding for or on
account of any tax or to otherwise establish the applicable rate of deduction or
withholding. 





-  28  -

--------------------------------------------------------------------------------

 

 

Each Purchaser and Funding Agent agrees to provide, to the extent permitted by
law, like additional subsequent duly executed forms on or before the date that
any such form expires or becomes obsolete, or upon the occurrence of any event
requiring an amendment, resubmission or change in the most recent form
previously delivered by it, as may be reasonably requested by the Issuer.  Each
Purchaser and Funding Agent further agrees that compliance with this
subsection 6.3(d) (including by reason of Section 8.1 hereof in the case of any
assignment, sale or other transfer of any interest in the Notes) is a condition
to the payment of any amount otherwise due pursuant to subsections 6.3(a) and
(b) hereof.

Each Purchaser, as of the Closing Date, and each other Purchaser, as of the date
such Person becomes a Purchaser entitled to receive distributions pursuant to
this Agreement, the Purchase Agreement or the Indenture (such date, its
“Assignment Date”), hereby represents and warrants to the Issuer that it is not
subject to Taxes in respect of any sum required to be paid or deposited under
this Agreement, the Indenture or under any instrument delivered pursuant to any
of them to or for the benefit of such Purchaser, and notwithstanding anything to
the contrary herein or in any Transaction Document, no Purchaser shall be
entitled to any gross up or indemnity under this Section 6.3 or under any other
Transaction Document in respect of Taxes imposed on amounts payable to or for
the account of such Purchaser which are imposed pursuant to a law in effect on
the Closing Date or its Assignment Date, as the case may be, or if any Purchaser
changes its Investing Office, on the date of such change in its Investing
Office, except to the extent (i) the assignor was entitled to a gross-up or
indemnity prior to the Assignment Date or (ii) the Purchaser was entitled to a
gross-up or indemnity prior to the date such Purchaser changed its Investing
Office, as applicable.  Further, no Purchaser shall be entitled to any gross up
or indemnity under this Section 6.3 or under any other Transaction Document in
respect of any U.S. federal withholding Taxes imposed under Sections 1471
through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

Any Purchaser entitled to the payment of any additional amount pursuant to this
Section 6.3 shall use its best efforts (consistent with its internal policy and
legal and regulatory restrictions) to take such steps as would eliminate or
reduce the amount of such payment; provided that no such steps shall be required
to be taken if, in the reasonable judgment of such Purchaser, such steps would
be materially disadvantageous to such Purchaser.

Nonrecourse Obligations; Limited Recourse.  Notwithstanding any provision in any
other Section of this Agreement or the Transaction Documents to the contrary,
the obligation of the Issuer to pay any amounts payable to the Purchasers or the
Funding Agents pursuant to this Agreement shall be without recourse to
Bluegreen, the Indenture Trustee or any Affiliate, officer or director of any of
them and the obligation to pay any amounts hereunder shall be limited solely to
the application of the Trust Estate, to the extent that such amounts are
available for distribution.    

Breakage.  Subject to Section 6.4 hereof, if for any reason (other than a
default by a Conduit Purchaser in failing to advance proceeds of commercial
paper actually raised for such Borrowing) a Borrowing does not take place on the
Funding Date specified in a



-  29  -

--------------------------------------------------------------------------------

 

 

Borrowing Notice (a “Defaulted Borrowing Date”), the Issuer shall direct the
Indenture Trustee in writing to pay such Conduit Purchaser’s Funding Agent for
the benefit of such Conduit Purchaser, an amount equal to all interest (at the
applicable CP Rate) that would have accrued had the Borrowing occurred hereunder
on, through and including the day on which the aggregate principal component of
Allocated Commercial Paper for such Conduit Purchaser will mature on or after
the Defaulted Borrowing Date (such date, the “Funding Maturity Date”); provided,
that, if the Issuer is in compliance with the foregoing requirements, such
Conduit Purchaser shall, on the applicable Funding Maturity Date, make a payment
to the Issuer in an amount equal to the income (less the reasonable costs and
expenses of obtaining such income), if any, actually received by such Conduit
Purchaser from investing the aggregate component of Allocated Commercial Paper
for the period from the Defaulted Borrowing Date until such Funding Maturity
Date.

SECTION VII. THE FUNDING AGENTS

Appointment.  Each Purchaser hereby designates and appoints the Funding Agent
indicated as such in its Joinder Supplement as the agent of such Purchaser under
this Agreement, and each such Purchaser authorizes such Funding Agent, as the
agent for such Purchaser, to take such action on its behalf under the provisions
of the Transaction Documents and to exercise such powers and perform such duties
thereunder as are expressly delegated to the Funding Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Funding Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Purchaser, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Funding Agent.  A Purchaser may replace its Funding Agent with the
prior written consent of all other Funding Agents hereunder and ten Business
Days’ notice to the parties hereto; provided, that a replacement Funding Agent
is named prior to dismissal of the Funding Agent.

Delegation of Duties.  The Funding Agents may execute any of their duties under
any of the Transaction Documents by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Funding Agents shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with due care.

Exculpatory Provisions.  Neither the Funding Agents nor their officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (a)
liable to any of the Purchasers for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with any of the other
Transaction Documents (except for its or such Person’s own gross negligence or
willful misconduct) or (b) responsible in any manner to any of the Purchasers
for any recitals, statements, representations or warranties made by the Seller,
the Depositor, the Issuer, the Servicer or the Indenture Trustee or any officer
thereof contained in any of the other Transaction Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Funding Agent under or in connection with, any of the other
Transaction Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any of the other Transaction
Documents or for any failure of the



-  30  -

--------------------------------------------------------------------------------

 

 

Seller, the Depositor, the Issuer, the Servicer or the Indenture Trustee to
perform its obligations thereunder.  No Funding Agent shall be under any
obligation to any Purchaser to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, any of the
other Transaction Documents, or to inspect the properties, books or records of
the Seller, the Depositor, the Issuer, the Servicer or the Indenture Trustee.

Reliance by Funding Agents.  The Funding Agents shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, written statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Funding Agents), independent accountants and other
experts selected by the Funding Agents.  Each Funding Agent shall be fully
justified in failing or refusing to take any action under any of the Transaction
Documents unless it shall first receive such advice or concurrence of the
Purchasers in its Purchaser Group as it deems appropriate or it shall first be
indemnified to its satisfaction by such Purchasers against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  Each Funding Agent shall in all cases be fully protected
in acting, or in refraining from acting, under any of the Transaction Documents
in accordance with a request of the Purchasers in such Purchaser Group and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all present and future Purchasers in such Purchaser Group.

Notices.  Each Funding Agent shall not be deemed to have knowledge or notice of
the occurrence of any breach of this Agreement or the occurrence of any event
which is, or upon the giving of notice, the lapse of time or both would be, a
Funding Termination Event unless such Funding Agent has received written notice
from the Issuer, the Depositor, the Seller, the Servicer, the Indenture Trustee
or any Purchaser referring to this Agreement, describing such event.  In the
event that a Funding Agent receives such a notice, such Funding Agent promptly
shall give notice thereof to the Purchasers in its Purchaser Group.  Each
Funding Agent shall take such action with respect to such event as shall be
reasonably directed by the Purchasers in its Purchaser Group; provided that
unless and until such Funding Agent shall have received such directions, such
Funding Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such event as it shall deem advisable
in the best interests of the Purchasers in its Purchaser Group.

Non-Reliance on Funding Agent and Other Purchasers.  Each Purchaser expressly
acknowledges that neither its Funding Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by such Funding Agent hereafter taken,
including any review of the affairs of the Seller, the Depositor, the Issuer,
the Servicer or the Indenture Trustee shall be deemed to constitute any
representation or warranty by such Funding Agent to such Purchaser.  Each
Purchaser represents to its Funding Agent that it has, independently and without
reliance upon such Funding Agent or any other Purchaser or any other Funding
Agent, and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, financial and other condition and creditworthiness of the Indenture
Trustee, the Seller, the Depositor, the Issuer and the Servicer and made its own
decision to purchase its interest in the Notes hereunder and enter into this



-  31  -

--------------------------------------------------------------------------------

 

 

Agreement.  Each Purchaser also represents that it will, independently and
without reliance upon its Funding Agent or any other Purchaser or other Funding
Agent, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis, appraisals and decisions in
taking or not taking action under any of the Transaction Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Indenture Trustee, the Seller, the Depositor, the Issuer and the
Servicer.  Except, in the case of each Funding Agent, for notices, reports and
other documents received by such Funding Agent under Section 5 hereof, such
Funding Agent shall not have any duty or responsibility to provide the
Purchasers in its Purchaser Group with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Indenture Trustee, the Seller,
the Depositor, the Issuer or the Servicer which may come into the possession of
such Funding Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

Indemnification.  The Purchasers in each Purchaser Group agree to indemnify
their Funding Agent in its capacity as such (without limiting the obligation (if
any) of the Seller, the Depositor, the Issuer or the Servicer to reimburse such
Funding Agent for any such amounts), ratably according to their respective
percentage interests in the Notes from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the obligations under this
Agreement, including the Outstanding Note Balance of the Notes) be imposed on,
incurred by or asserted against such Funding Agent in any way relating to or
arising out of this Agreement, or any documents contemplated by or referred to
herein or the transactions contemplated hereby or any action taken or omitted by
such Funding Agent under or in connection with any of the foregoing; provided
that no Purchaser shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of such Funding Agent resulting from such
Funding Agent’s own gross negligence or willful misconduct.  The agreements in
this subsection shall survive the payment of the obligations under this
Agreement, including the principal of the Notes.

Funding Agents in Their Individual Capacities.  The Funding Agents and their
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Indenture Trustee, the Seller, the Servicer, the Owner
Trustee, the Depositor and the Issuer as though a Funding Agent was not a
funding agent hereunder.  Each Purchaser acknowledges that KeyBank National
Association is a Purchaser hereunder.  KeyBank National Association, in its
capacity as a Funding Agent shall not, by virtue of its acting in any such other
capacities, be deemed to have duties or responsibilities hereunder or be held to
a standard of care in connection with the performance of its duties as a Funding
Agent other than as expressly provided in this Agreement.  KeyBank National
Association may act as a Funding Agent without regard to and without additional
duties or liabilities arising from its role as such administrator or agent or
arising from its acting in any such other capacity.  Each Purchaser acknowledges
that DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main is a
Purchaser hereunder.  DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt
am Main, in its capacity as a Funding Agent shall not, by virtue of its acting
in any such other capacities, be deemed to have duties or responsibilities
hereunder or be held to a standard of care in connection



-  32  -

--------------------------------------------------------------------------------

 

 

with the performance of its duties as a Funding Agent other than as expressly
provided in this Agreement.  DZ Bank AG Deutsche Zentral-Genossenschaftsbank,
Frankfurt am Main may act as a Funding Agent without regard to and without
additional duties or liabilities arising from its role as such administrator or
agent or arising from its acting in any such other capacity.

Successor Funding Agents.  A Funding Agent may not resign as a Funding Agent
unless it has received the prior written consent of the other Funding Agents
hereunder and only then, upon 30 days’ notice to the Purchasers in its Purchaser
Group, the Indenture Trustee, the Issuer, the Depositor, the Seller and the
Servicer with such resignation becoming effective upon a successor agent
succeeding to the rights, powers and duties of such Funding Agent pursuant to
this Section 7.9.  If a Funding Agent shall resign as Funding Agent under this
Agreement, a successor agent for the Purchasers in its Purchaser Group shall be
appointed by at least 66-2/3% of the Purchasers in its Purchaser Group.  The
successor Funding Agent shall succeed to the rights, powers and duties of such
Funding Agent, and the term “Funding Agent” shall mean such successor agent
effective upon its appointment, and the former Funding Agent’s rights, powers
and duties as a Funding Agent shall be terminated, without any other or further
act or deed on the part of such former Funding Agent or any of the parties to
this Agreement.  After the retiring Funding Agent’s resignation as a Funding
Agent, the provisions of this Section VII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was a Funding Agent under
this Agreement.  Unless waived by the Required Purchasers, a Funding Agent shall
be required to have a combined capital and surplus of at least $100,000,000.

Communications.  Each Funding Agent shall promptly forward to the Purchasers in
its Purchaser Group, copies of all communications received by it under Sections
5.1(c), (d), (h) and (m) hereof and Section 5.5 of the Indenture.  Upon
reasonable notice, each Funding Agent shall also make available or provide
copies to the Purchasers in its Purchaser Group of all other relevant
communications, documents or information obtained or prepared by such Funding
Agent in connection with the Transaction Documents.

Control by Purchasers.  The Purchasers of each Purchaser Group shall have the
right to direct the time, method and place of conducting any action, non-action,
the granting or withholding of consent, proceeding for any remedy available to
the related Funding Agent or the related Noteholder under any of the Transaction
Documents.   Notwithstanding the foregoing, (i) no such direction shall be in
conflict with any rule of law or with this Agreement; (ii) a Funding Agent shall
not be required to follow any such direction which such Funding Agent reasonably
believes might result in any personal liability on the part of such Funding
Agent for which such Funding Agent is not adequately indemnified; and (iii) each
Funding Agent may take any other action deemed proper by such Funding Agent
which is not inconsistent with any such direction; provided that such Funding
Agent shall give notice of any such action to the Purchasers in its Purchaser
Group.  Each Funding Agent, as a Noteholder, shall cast any vote or give any
direction under the Indenture on behalf of the Purchasers in its Purchaser Group
if it has been directed to do so by all of the Purchasers therein.

SECTION VIII. SECURITIES LAWS; TRANSFERS

Transfers of Notes.   Each of Funding Agents and the Purchasers agrees that any
interest in the Notes purchased or otherwise acquired by it will be



-  33  -

--------------------------------------------------------------------------------

 

 

acquired for investment only and not with a view to any distribution thereof,
and that it will not offer to sell or otherwise dispose of any Note acquired by
it (or any interest therein) in violation of any of the registration
requirements of the Securities Act or the registration or qualification
requirements of any applicable state or other securities laws.  Each of the
Funding Agents and the Purchasers acknowledges that it has no right to require
the Issuer to register, under the Securities Act or any other securities law,
the Notes (or any interest therein) acquired by it pursuant to this Agreement,
any Joinder Supplement or any Transfer Supplement.  Each of the Funding Agents
and the Purchasers hereby confirms and agrees that in connection with any
transfer or syndication by it of an interest in the Notes, it has not engaged
and will not engage in a general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. 

Each Purchaser which executes a Joinder Supplement agrees that it will comply
with all transfer restrictions specified in the Indenture and will execute and
deliver to the Issuer, the Seller, the Servicer, the Depositor, the Indenture
Trustee and the Funding Agents on or before the effective date of its Joinder
Supplement a letter in the form attached hereto as Exhibit A (an “Investment
Letter”) with respect to the purchase by such Purchaser of an interest in the
Notes.  Each initial purchaser of a Note or any interest therein and any
Assignee thereof or Participant therein shall certify to the Issuer, the Seller,
the Servicer, the Depositor, the Indenture Trustee and the Funding Agents that
it is either (A)(i) a citizen or resident of the United States, (ii) a
corporation or partnership (or any other entity treated as a corporation or a
partnership for federal income tax purposes) organized in or under the laws of
the United States or any political subdivision thereof which, if such entity is
a tax-exempt entity, recognizes that payments with respect to the Notes may
constitute unrelated business taxable income or (iii) a person not described in
(i) or (ii) whose income from the Notes is and will be effectively connected
with the conduct of a trade or business within the United States (within the
meaning of the Code) and whose ownership of any interest in a Note will not
result in any withholding obligation with respect to any payments with respect
to the Notes by any Person and who will, prior to the applicable Transfer of a
Note, furnish to the Issuer, the Funding Agents, the Seller, the Servicer and
the Indenture Trustee, and to the Person making the Transfer a properly executed
U.S. Internal Revenue Service Form W-8ECI (or any successor forms) (and agrees
(to the extent legally able) to provide a new Form W-8ECI (or any successor
form) upon the expiration or obsolescence of any previously delivered form and
comparable statements in accordance with applicable United States laws), (B) an
estate the income of which is includible in gross income for United States
federal income tax purposes or (C) a trust if a court within the United States
is able to exercise primary supervision over the administration of such trust
and one or more United States fiduciaries have the authority to control all
substantial decisions of the trust.

Any sale, transfer, assignment, participation, pledge, hypothecation or other
disposition (a “Transfer”) of a Note or any interest therein may be made only in
accordance with this Section 8.1.  Any Transfer of a Note or an interest in a
Note shall be in respect of at least $1,000,000 of the outstanding principal
under the Notes.  Any Transfer of an interest in a Note otherwise permitted by
this Section 8.1 will be permitted only if it consists of a pro rata percentage
interest in all payments made with respect to the Purchaser’s beneficial
interest in such Note.  No Note or any interest therein may be Transferred by
Assignment or



-  34  -

--------------------------------------------------------------------------------

 

 

Participation (each as defined below) to any Person (each, a “Transferee”)
unless such transfer complies with the transfer restrictions specified in the
Indenture, prior to the transfer the Transferee shall have executed and
delivered to the Issuer an Investment Letter and the Funding Agents have
provided their prior written consent to such Transfer.  Notwithstanding the
foregoing, the Conduit Purchaser (if the Conduit Purchaser is Autobahn Funding
Company LLC) may, in its sole discretion at any time, assign its rights,
obligations (if any) and interests under this Agreement to the Cost of Funds
Bank Purchaser in its Purchaser Group so long as such Cost of Funds Bank
Purchaser then assumes all obligations (if any) of such Conduit Purchaser under
this Agreement and, at or after such time, the Conduit Purchaser may, in its
sole discretion, cease to be a Conduit Purchaser and a Purchaser under this
Agreement upon providing notice of such cessation to the Issuer and the
Servicer.

Each of the Issuer, the Depositor, the Seller and the Servicer authorizes each
Purchaser to disclose to any Transferee and any prospective Transferee any and
all financial information in the Purchaser’s possession concerning the Seller,
the Servicer, the Depositor and the Issuer which has been delivered to the
related Funding Agent or such Purchaser pursuant to the Transaction Documents
(including information obtained pursuant to rights of inspection granted
hereunder) or which has been delivered to such Purchaser by or on behalf of the
Seller, the Issuer, the Depositor or the Servicer in connection with such
Purchaser’s credit evaluation of the Seller, the Issuer, the Depositor or the
Servicer prior to becoming a party to, or purchasing an interest in this
Agreement or the Notes, provided that each such Transferee, prospective
Transferee agrees in writing to maintain the confidentiality of such information
pursuant to the following paragraph.

Each Funding Agent and each Purchaser, severally and with respect to itself
only, covenants and agrees that any information obtained by such Funding Agent
or such Purchaser pursuant to, or otherwise in connection with, this Agreement
or the other Transaction Documents shall be held in confidence (it being
understood that documents provided to a Funding Agent hereunder may in all cases
be distributed by such Funding Agent to the Purchasers in its Purchaser Group)
except that such Funding Agent or such Purchaser may disclose such information
(i) to its officers, directors, members, employees, agents, counsel,
accountants, auditors, advisors or representatives who have an obligation to
maintain the confidentiality of such information, (ii) to the extent such
information has become available to the public other than as a result of a
disclosure by or through such Funding Agent or such Purchaser, (iii) to the
extent such information was available to such Funding Agent or such Purchaser on
a nonconfidential basis prior to its disclosure to such Funding Agent or such
Purchaser in connection with this transaction, (iv) with the consent of the
Servicer, (v) to the extent permitted by the preceding paragraph, or (vi) to the
extent such Funding Agent or such Purchaser should be (A) required in connection
with any legal or regulatory proceeding or (B) requested by any Governmental
Authority to disclose such information; provided, that, in the case of clause
(vi) such Funding Agent or such Purchaser, as the case may be, will (unless
otherwise prohibited by law or in connection with regular regulatory reviews)
notify the Issuer of its intention to make any such disclosure as early as
practicable prior to making such disclosure and cooperate with the Servicer in
connection with any action to obtain a protective order with respect to such
disclosure.





-  35  -

--------------------------------------------------------------------------------

 

 

Each Purchaser may, in accordance with applicable law (which includes applicable
securities laws), at any time grant participations in all or part of its
Commitment or its interest in the Notes, including the payments due to it under
this Agreement and the Indenture (each, a “Participation”), to any Person (each,
a “Participant”); provided,  however, that no Participation shall be granted to
any Person unless and until the Funding Agents shall have consented thereto
(which consent shall be in each Funding Agent’s sole discretion) and the
conditions to Transfer specified in this Agreement, including in subsections
8.1(b) and (c) hereof, shall have been satisfied and that such Participation
consists of a pro rata percentage interest in all principal payments made with
respect to such Purchaser’s beneficial interest (if any) in the Notes and a
specified interest rate on the principal balance of such Participation.  In
connection with any such Participation, the related Funding Agent shall maintain
a register of each Participant and the amount of each Participation.  Each
Purchaser hereby acknowledges and agrees that (i) any such Participation will
not alter or affect such Purchaser’s direct obligations hereunder, and (ii) none
of the Indenture Trustee, the Issuer, the Depositor, the Seller nor the Servicer
shall have any obligation to have any communication or relationship with any
Participant.  No Participant shall be entitled to transfer all or any portion of
its Participation, without the prior written consent of the Funding
Agents.  Each Participant shall be entitled to receive indemnification pursuant
to Section 2.4 hereof (but shall not be entitled to indemnification under any
other Section of this Agreement) as if such Participant were a Purchaser and
such Section applied to its Participation.  Each Purchaser shall give the
Funding Agents notice of the consummation of any sale by it of a Participation,
and the related Funding Agent (upon receipt of notice from the related
Purchaser) shall promptly notify the Issuer, the Servicer and the Indenture
Trustee.  Unless separately agreed to between the related Purchaser and the
Participant in the related participation agreement, no Participant shall have
the right to approve any amendment or waiver of the terms of this Agreement
except with respect to those matters set forth in clauses (i) and (ii) of the
proviso to Section 9.1 hereof.

Each Purchaser may, with the consent of the Funding Agents (in their sole
discretion) and the Servicer (which shall not unreasonably be withheld) and in
accordance with applicable law (which includes applicable securities laws), sell
or assign (each, an “Assignment”), to any Person (each, an “Assignee”) all or
any part of its Commitment or its interest in the Notes and its rights and
obligations under this Agreement and the Indenture pursuant to an agreement
substantially in the form attached hereto as Exhibit C hereto (a “Transfer
Supplement”), executed by such Assignee and the Purchaser and delivered to the
Funding Agents and the Servicer for their acceptance and consent; provided,
 however, that no such assignment or sale shall be effective unless and until
the conditions to Transfer specified in this Agreement, including in subsections
8.1(b) and (c) hereof, shall have been satisfied; provided,  further,  however,
that neither the consent of the Servicer nor the Funding Agents shall be
required in the case of an assignment by any existing Purchaser to another
existing Purchaser in its Purchaser Group; and provided,  further,  however,
that neither the consent of the Servicer nor the Funding Agents shall be
required in the case of an assignment by any existing Purchaser to another
existing Purchaser, or in the case of any assignment to any Affiliates of a
Funding Agent.  From and after the effective date determined pursuant to such
Transfer Supplement, (x) the Assignee thereunder shall be a party hereto and, to
the extent provided in such Transfer Supplement, have the rights and obligations
of a Purchaser hereunder as set forth therein and (y) the transferor Purchaser
shall, to the extent provided in such Transfer Supplement, be released from its
Commitment, if any, and other obligations under this Agreement; provided,
 however,  



-  36  -

--------------------------------------------------------------------------------

 

 

that after giving effect to each such Assignment, the obligations released by
any such Purchaser shall have been assumed by an Assignee or Assignees.  Such
Transfer Supplement shall be deemed to amend this Agreement to the extent, and
only to the extent, necessary to reflect the addition of such Assignee and the
resulting adjustment of Funding Percentages arising from the Assignment.  Upon
its receipt and acceptance of a duly executed Transfer Supplement, the related
Funding Agent shall on the effective date determined pursuant thereto give
notice of such acceptance to the Issuer, the Servicer and the Indenture Trustee.

Upon instruction to register a transfer of a Purchaser’s beneficial interest in
the Notes (or portion thereof) and surrender for registration of transfer such
Purchaser’s Note(s) (if applicable) and delivery to the Issuer and the Indenture
Trustee of an Investment Letter, executed by the registered owner (and the
beneficial owner if it is a Person other than the registered owner), and receipt
by the Indenture Trustee of a copy of the duly executed related Transfer
Supplement and such other documents as may be required under this Agreement,
such beneficial interest in the Notes (or portion thereof) shall be transferred
in the records of the Indenture Trustee and the related Funding Agent and, if
requested by the Assignee, new Notes shall be issued to the Assignee and, if
applicable, the transferor Purchaser in amounts reflecting such Transfer as
provided in the Indenture.  Such Transfers of Notes (and interests therein)
shall be subject to this Section 8.1 in lieu of any regulations which may be
prescribed under Section 6.3 of the Indenture.  Successive registrations of
Transfers as aforesaid may be made from time to time as desired, and each such
registration of a transfer to a new registered owner shall be noted on the Note
Register.

Each Purchaser may pledge its interest in the Notes to any Federal Reserve Bank
as collateral in accordance with applicable law.

Any Purchaser shall have the option to change its Investing Office.

Each Affected Party shall be entitled to receive indemnification pursuant to
Section 2.4 hereof as though it were a Purchaser and such Section applied to its
interest in or commitment to acquire an interest in the Notes.

Register of Purchasers and Participants.  Each Funding Agent shall maintain a
register (each a “Purchaser/Participant Register”) for the registration,
transfer and exchange of interests in its Notes and the granting of
Participations of interests in its Notes.  The names and addresses of all
Purchasers and Participants and the names and addresses of the transferees of
any interests in Notes shall be registered in the Purchaser/Participant
Registers.

SECTION IX. MISCELLANEOUS

Amendments and Waivers.  This Agreement may not be amended, supplemented or
modified nor may any provision hereof be waived except in accordance with the
provisions of this Section 9.1.  With the written consent of the Required
Purchasers, the Funding Agents, the Seller, the Servicer, the Depositor and the
Issuer may, from time to time, enter into written amendments, supplements,
waivers or modifications hereto for the purpose of adding any provisions to this
Agreement or changing in any manner the rights of any party hereto or waiving,
on such terms and conditions as may be specified in such instrument, any of the
requirements of



-  37  -

--------------------------------------------------------------------------------

 

 

this Agreement; provided,  however, that no such amendment, supplement, waiver
or modification shall (i) reduce the amount of or extend the maturity of any
Note or reduce the rate or extend the time of payment of interest thereon, or
reduce or alter the timing of any other amount payable to any Purchaser
hereunder or under the Indenture, in each case without the consent of the
Purchasers affected thereby, (ii) amend, modify or waive any provision of this
Section 9.1, or reduce the percentage specified in the definition of the
Required Purchasers, in each case without the written consent of all Purchasers,
or (iii) amend, modify or waive any provision of Section VII hereof without the
written consent of the Funding Agents.  Any waiver of any provision of this
Agreement shall be limited to the provisions specifically set forth therein for
the period of time set forth therein and shall not be construed to be a waiver
of any other provision of this Agreement.

Notices.   All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or, in the case of mail or facsimile notice, when
received, addressed as follows or, with respect to a Purchaser, as set forth in
its respective Joinder Supplement or Transfer Supplement, or to such other
address as may be hereafter notified by the respective parties hereto:

The Issuer:

BXG TIMESHARE TRUST I
c/o Wilmington Trust Company
Rodney Square North
1100 N. Market Street
Wilmington, DE 19890-0001

﻿

 

﻿

Attention: Corporate Trust Administration/

BXG TIMESHARE TRUST I

Fax:  (302) 651‑8882

﻿

 

Bluegreen:

BLUEGREEN CORPORATION
4960 Conference Way North, Suite 100
Boca Raton, Florida 33431
Attention: Anthony M. Puleo
Fax:  (561) 912-8123

﻿

 

The Depositor:

BLUEGREEN TIMESHARE FINANCE CORPORATION I
4950 Communication Avenue, Suite 900
Boca Raton, Florida 33431
Attention: Allan J. Herz
Fax:  (561) 443-8743

﻿

 



-  38  -

--------------------------------------------------------------------------------

 

 

The Indenture Trustee:

U.S. BANK NATIONAL ASSOCIATION
60 Livingston Avenue

EP-MN-WS3D
St. Paul, MN  55107-2292
Phone: (651) 466-5359
Email: timothy.matyi@usbank.com
Attention:  Global Structured Finance – BXG Timeshare Trust I

﻿

 

The Funding Agents:

KeyBank National Association

1000 South McCaslin Boulevard

Superior, Colorado 80027

Attention: Richard Andersen

Fax :  (216) 370-6396

﻿

 

﻿

and

﻿

 

﻿

KeyBanc Capital Markets Inc.

1301 Avenue of the Americas

New York, New York 10019

Attention: Paul B. Richardson

E-mail: paul.richardson@key.com 

 

DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main

609 Fifth Avenue

New York, New York 10017

Attention: Jayan Krishnan

E-mail: jayan.krishnan@dzbank.de 

Fax: (212) 745-1651

﻿

 

Unless otherwise directed by the respective Funding Agents, all payments to
KeyBank shall be made by federal wire (ABA #021300077), to account number
329953020917, bank name: KeyBank, account name: BXG Timeshare Trust and all
payments to DZ BANK shall be made by federal wire ABA #021 000 018, to account
number 8900 433 876, bank name: Bank of New York, account name: DZ BANK,
reference #AUTBXGNY.  To the extent necessary, any communications regarding any
wires to KeyBank should be directed to Richard Andersen of KeyBank National
Association; Fax: (216) 370-6396 and Phone: (720) 304-1247  and to DZ BANK
should be directed to Cedric Probst of DZ BANK; Fax: (212)745-1651 and Phone:
(212) 745-1557.

No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Funding Agents or any Purchaser, any right,
remedy, power or privilege under any of the Transaction Documents shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege under any of the Transaction Documents preclude any
other or further exercise thereof or the exercise of any other



-  39  -

--------------------------------------------------------------------------------

 

 

right, remedy, power or privilege.  The rights, remedies, powers and privileges
provided in the Transaction Documents are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Seller, the Servicer, the Depositor, the Issuer, the Funding
Agents, the Purchasers, any Assignee, any Participant, any Indemnitee and their
respective successors and assigns, except that the Seller, the Servicer, the
Depositor and the Issuer may not assign or transfer any of their respective
rights or obligations under this Agreement except as provided herein and in the
Indenture, without the prior written consent of the Required Purchasers, the
Purchasers, the Funding Agents, Assignees and Participants may not assign or
transfer any of their respective rights or obligations except as provided
herein.

Counterparts.  This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of this Agreement by facsimile
or other electronic transmission (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart hereof and deemed an original.

Severability.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provisions in any
other jurisdiction.

Integration.  This Agreement and the Fee Letter represent the agreement of the
Funding Agents, the Seller, the Depositor, the Issuer, the Servicer and the
Purchasers with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Purchasers or the Funding
Agents relative to subject matter hereof not expressly set forth or referred to
herein or therein.

Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

Termination.  This Agreement shall remain in full force and effect until the
payment in full of the principal of and interest on the Notes and all other
amounts payable to the Purchasers or the Funding Agents hereunder and the
termination of all Commitments; provided,  however, that the provisions of
Sections 2.3, 2.4, 6.1, 6.2, 7.7, 9.10, 9.11, 9.13 and 9.14 hereof shall survive
termination of this Agreement, the transfer by a Purchaser of any Note or any
interest therein and any amounts payable to the Funding Agents, Purchasers or
any Affected Party thereunder shall remain payable thereto.





-  40  -

--------------------------------------------------------------------------------

 

 

Limited Recourse; No Proceedings.  The obligations of the Issuer and the
Depositor under this Agreement are solely the obligations of the Issuer and the
Depositor, as applicable.  No recourse shall be had for the payment of any fee
or other obligation or claim arising out of or relating to this Agreement or any
other agreement, instrument, document or certificate executed and delivered or
issued by the Issuer and the Depositor, or any officer of any of them in
connection therewith, against any partner, member, stockholder, employee,
officer, director or incorporator of the Issuer and the Depositor.  With respect
to obligations of the Issuer, neither any Funding Agent nor any Purchaser shall
look to any property or assets of the Issuer, other than to the Trust
Estate.  Each Purchaser and each Funding Agent hereby agrees that to the extent
such funds are insufficient or unavailable to pay any amounts owing to it by the
Issuer pursuant to this Agreement, prior to the commencement of a bankruptcy or
insolvency proceeding by or against the Issuer, it shall not constitute a claim
against the Issuer.  Each of the Issuer, the Depositor, the Seller, the
Servicer, each Funding Agent and each Purchaser agrees that it shall not
institute or join against the Depositor or the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or similar
proceeding under any federal or state bankruptcy law, for one year and a day
after the termination of the Indenture.  Nothing in this paragraph shall limit
or otherwise affect the liability of the Servicer and the Seller with respect to
any amounts owing by the Servicer or the Seller, respectively, hereunder or the
right of any Funding Agent or any Purchaser to enforce such liability against
the Servicer or the Seller, respectively, or any of its respective assets.  For
clarity, it is understood that the Timeshare Loans, related Timeshare Loan
Documents and other assets will be conveyed by the Seller to the Depositor and
by the Depositor to the Issuer pursuant to the terms of the Purchase Agreement
and Sale Agreement, respectively, without recourse, representation on warranty
except as expressly provided therein.  Without limiting the foregoing, none of
the Seller, the Depositor or any of their respective subsidiaries shall be
responsible for payments on the Timeshare Loans, and any other credit risks
associated therewith shall be borne by the Issuer and the holders of any
obligations of the Issuer.

Each of the Issuer, the Depositor, the Seller, the Servicer, each Funding Agent
and each Bank Purchaser agrees that it shall not institute or join against a
Conduit Purchaser any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or similar proceeding under any federal or state
bankruptcy law, for one year and a day after the termination of the Indenture.

Survival of Representations and Warranties.  All representations and warranties
made hereunder and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement, the purchase of the Notes hereunder and the termination of this
Agreement.

Submission to Jurisdiction; Waivers.  EACH OF THE SELLER, THE ISSUER, THE
DEPOSITOR, THE SERVICER, EACH FUNDING AGENT AND EACH PURCHASER HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF
THE COURTS



-  41  -

--------------------------------------------------------------------------------

 

 

OF THE STATE OF NEW YORK SITTING IN MANHATTAN AND THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED
BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH
IN SECTION 9.2 OR AT SUCH OTHER ADDRESS OF WHICH SUCH PARTIES SHALL HAVE BEEN
NOTIFIED PURSUANT THERETO; AND

AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY
OTHER JURISDICTION.

WAIVERS OF JURY TRIAL.  EACH OF THE SELLER, THE SERVICER, THE ISSUER, THE
DEPOSITOR, THE FUNDING AGENTS AND THE PURCHASERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR INSTRUMENT RELATED HERETO
AND FOR ANY COUNTERCLAIM THEREIN.

Limitation of Liability of Owner Trustee.  Notwithstanding anything contained
herein or in any other Transaction Document to the contrary, it is expressly
understood and agreed by the parties hereto that (a) this Agreement is executed
and delivered by Wilmington Trust Company, not individually or personally but
solely as Owner Trustee, in the exercise of the powers and authority conferred
and vested in it under the Trust Agreement, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as a personal representation, undertaking or agreement by
Wilmington Trust Company but is made and intended for the purpose for binding
only the Issuer and the Trust Estate, and (c) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Agreement or any other Transaction Documents.





-  42  -

--------------------------------------------------------------------------------

 

 

Hedging Requirements.  Upon the earlier of (a) the date on which the Excess
Spread is less than or equal to 8.0% and the Aggregate Outstanding Note Balance
is greater than zero and (b) prior written notice from the Funding Agents to the
Issuer and the Servicer, the Issuer shall enter into a Hedge Agreement with a
Qualified Hedge Counterparty and upon execution thereof shall pledge all of the
Issuer’s right, title and interest under such Hedge Agreement to the Indenture
Trustee for the benefit of the Funding Agents on behalf of the Purchaser Groups
pursuant to the Indenture; provided, that if the Issuer is required to enter
into a Hedge Agreement as a result of clause (b) above, then the Issuer shall
have 15 calendar days from the date of such written notice is received to enter
into a Hedge Agreement.  Each Hedge Agreement shall be in form and substance
satisfactory to the Funding Agents, including, without limitation, having a
notional amount based on the Required Hedge Amount.

Recourse Against Conduit Purchaser.  No recourse under or with respect to any
obligation, covenant or agreement (including, without limitation, any obligation
or agreement to pay fees or any other amount) of a Conduit Purchaser contained
in this Agreement or any other agreement, instrument or document entered into by
such Conduit Purchaser pursuant hereto or in connection herewith shall be had
against its administrator or against any incorporator, affiliate, stockholder,
authorized person, officer, member, manager, partner, employee or director of
such Conduit Purchaser or of its administrator, as such, by the enforcement of
any assessment, by any legal or equitable proceeding, by virtue of any statute
or otherwise; it being expressly agreed and understood that the agreements of
such Conduit Purchaser contained in this Agreement and all of the other
agreements, instruments and documents entered into by such Conduit Purchaser
pursuant thereto or in connection herewith are, in each case, solely the limited
liability company obligations of such Conduit Purchaser, and that no personal
liability whatsoever shall attach to or be incurred by its administrator or any
incorporator, stockholder, affiliate, officer, authorized person, member,
manager, partner, employee or director of such Conduit Purchaser or of its
administrator, as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of such Conduit Purchaser contained in this
Agreement or in any other  such instruments, documents, or agreements, or which
are implied therefrom, and that any and all personal liability of its
administrator and every such incorporator, stockholder, affiliate, authorized
person, officer, member, manager, partner, employee or director of such Conduit
Purchaser or of its administrator for breaches by such Conduit Purchaser of any
such obligations, covenants or agreements, which liability may arise either at
common law or at equity, by statute or constitution, or otherwise, is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.  The provisions of this Section 9.16 shall survive the
termination of this Agreement.

 

﻿





 

[Signature Page to Sixth Amended and Restated Note Funding Agreement]

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Note Funding Agreement
to be duly executed by their respective officers as of the day and year first
above written.

﻿

BXG TIMESHARE TRUST I, as Issuer

By:Wilmington Trust Company, not in its
individual capacity, but solely as Owner Trustee

By:__________________________________
Name:
Title:



BLUEGREEN CORPORATION,
as Seller and Servicer

By:_______________________________________
Name: Anthony M. Puleo
Title: Senior Vice President, CFO & Treasurer



BLUEGREEN TIMESHARE FINANCE
CORPORATION I, as Depositor

By:_______________________________________
Name: Allan J. Herz
Title: President and Assistant Treasurer







 

[Signature Page to Sixth Amended and Restated Note Funding Agreement]

--------------------------------------------------------------------------------

 

 

KEYBANK NATIONAL ASSOCIATION,
as a Funding Agent

By:_______________________________________
Name: 
Title: 




DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN,
as a Funding Agent

﻿

By:_______________________________________
Name:  Jayan Krishnan
Title:  Senior Vice President

By:_______________________________________
Name:  Cedric Probst
Title:  Senior Vice President

 

 

EXHIBIT A

﻿

FORM OF INVESTMENT LETTER
[Date]

﻿

BXG TIMESHARE TRUST I

c/o___________, as Owner Trustee



Attention:

Bluegreen Corporation

﻿

﻿

Bluegreen Timeshare Finance Corporation I

﻿

﻿

﻿

ReBXG TIMESHARE TRUST I
Timeshare Loan-Backed VFN Notes, Series I

Ladies and Gentlemen:

This letter (the “Investment Letter”) is delivered by the undersigned (the
“Purchaser”) pursuant to subsection 8.1(b) of the Sixth Amended and Restated
Note Funding Agreement dated as of May 1, 2017 (as in effect, the “Note Funding
Agreement”), among BXG TIMESHARE TRUST I, as Issuer, BLUEGREEN CORPORATION, as
Seller and Servicer, BLUEGREEN TIMESHARE FINANCE CORPORATION I, as Depositor,
the Purchasers parties thereto, KeyBank National Association, as a Funding
Agent, and DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main,
as a Funding Agent.  Capitalized terms used herein without definition shall have
the meanings set forth in the Note Funding Agreement.  The Purchaser represents
to and agrees with the Issuer as follows:

(a) The Purchaser is authorized [to enter into the Note Funding Agreement and to
perform its obligations thereunder and to consummate the transactions
contemplated thereby] [to purchase a participation or other interest in
obligations under the Note Funding Agreement].

(b) The Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment in
the Notes and is able to bear the economic risk of such investment.  The
Purchaser has been afforded the opportunity to ask such questions as it deems
necessary to make an investment decision, and has received all information it
has requested in connection with making such investment decision.  The Purchaser
has, independently and without reliance upon any Funding Agent or any other
Purchaser, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of  the
Issuer, the Depositor, the Seller and the Servicer and made



-1-

--------------------------------------------------------------------------------

 

 

its own decision to purchase its interest in the Notes, and will, independently
and without reliance upon any Funding Agent or any other Purchaser, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis, appraisals and decisions in taking or not
taking action under the Note Funding Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Issuer, the Seller,
the Depositor and the Servicer.

(c) The Purchaser is an “accredited investor,” as defined in Rule 501,
promulgated by the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”) and is a
“qualified institutional buyer” (within the meaning of Rule 144A thereunder) and
is acquiring the Notes (or an interest in the Notes) for its own account for
investment purposes.  The Purchaser understands that the offering and sale of
the Notes (or any interest in therein) has not been and will not be registered
under the Securities Act and has not and will not be registered or qualified
under any applicable “Blue Sky” law, and that the offering and sale of the Note
(or any interest in therein) has not been reviewed by, passed on or submitted to
any federal or state agency or commission, securities exchange or other
regulatory body.

(d) The Purchaser is not an employee benefit plan subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”) (each
such plan, an “Employee Plan”), an entity whose underlying assets include the
assets of any Employee Plan, or a governmental plan that is subject to any
federal, state or local law which is substantially similar to the provisions of
Section 406 of ERISA or Section 4975 of the Code or the Purchaser’s purchase,
holding and disposition of the Notes does not result in a prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code (or, in the case of a
governmental plan, any substantially similar federal, state or local law) for
which an exemption is not available.

(e) The Purchaser is acquiring an interest in Notes without a view to any
distribution, resale or other transfer thereof except, with respect to any
interest or participation therein, as contemplated in the following
sentence.  The Purchaser will not resell or otherwise transfer any interest or
participation in the Notes, except in accordance with Section 8.1 of the Note
Funding Agreement and in a transaction exempt from the registration requirements
of the Securities Act of 1933, as amended, and applicable state securities or
“blue sky” laws.  In connection therewith, the Purchaser hereby agrees that it
will not resell or otherwise transfer the Notes or any interest therein unless
the purchaser thereof provides to the addressee hereof a letter substantially in
the form hereof.

(f) This Investment Letter has been duly executed and delivered and constitutes
the legal, valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws or
equitable principles affecting the enforcement of creditors’ rights generally
and general principles of equity.



-2-

--------------------------------------------------------------------------------

 

 

(g) The Purchaser expressly agrees to be bound by the terms of the Note Funding
Agreement, including but not limited to the confidentiality provision and the
restrictions on transfer set forth in Section VIII thereof.

Very truly yours,
[NAME OF PURCHASER]
By 

Name:
Title:

﻿

﻿

 

-3-

--------------------------------------------------------------------------------

 

 

﻿

EXHIBIT B

FORM OF JOINDER SUPPLEMENT

JOINDER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto (this “Supplement”), among BXG TIMESHARE TRUST I (the “Issuer”),
BLUEGREEN CORPORATION, as Seller and Servicer (the “Servicer”), BLUEGREEN
TIMESHARE FINANCE CORPORATION I, as Depositor, the Purchaser set forth in Item 2
of Schedule I hereto (the “Additional Purchaser”), and KeyBank National
Association, as a Funding Agent, and DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main, as a Funding Agent (in such
capacity, each a  “Funding Agent”, together the “Funding Agents”).

W I T N E S S E T H

WHEREAS, this Supplement is being executed and delivered in accordance with
subsection 2.2(c) of the Sixth Amended and Restated Note Funding Agreement,
dated as of May 1, 2017, among BXG TIMESHARE TRUST I, as Issuer, BLUEGREEN
CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE FINANCE CORPORATION I,
as Depositor, the Purchasers parties thereto, and the Funding Agents (as from
time to time amended, supplemented or otherwise modified in accordance with the
terms thereof, the “Note Funding Agreement”; unless otherwise defined herein,
terms defined in the Note Funding Agreement are used herein as therein defined);
and

WHEREAS, the Additional Purchaser (if it is not already a Purchaser party to the
Note Funding Agreement) wishes to become a Purchaser party to the Note Funding
Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon receipt by the Funding Agents of five counterparts of this Supplement, to
each of which is attached a fully completed Schedule I and Schedule II, each of
which has been executed by the Additional Purchaser, the Issuer and the Funding
Agents, the Funding Agents will transmit to the Servicer, the Issuer, the
Indenture Trustee, the other Funding Agent(s) and the Additional Purchaser a
Joinder Effective Notice, substantially in the form of Schedule III to this
Supplement (a “Joinder Effective Notice”).  Such Joinder Effective Notice shall
be executed by the related Funding Agent and shall set forth, inter alia, the
date on which the transfer effected by this Supplement shall become effective
(the “Joinder Effective Date”).   From and after the Joinder Effective Date, the
Additional Purchaser shall be a [Bank][Conduit] Purchaser party to the Note
Funding Agreement for all purposes thereof having an initial Funding Percentage
and a Commitment, if applicable, as set forth in such Schedule II. 

Concurrently with the execution and delivery hereof, the Additional Purchaser
will deliver to the Funding Agents, the Issuer and the Indenture Trustee an
executed Investment Letter in the form of Exhibit A to the Note Funding
Agreement, the tax documentation required under Section 6.3(d) of the Note
Funding Agreement, and the certification required by Section 8.1(b) of the Note
Funding Agreement.

Each of the parties to this Supplement agrees and acknowledges that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further



-1-

--------------------------------------------------------------------------------

 

 

documents and do such further acts and things as such other party may reasonably
request in order to effect the purposes of this Supplement.

By executing and delivering this Supplement, the Additional Purchaser confirms
to and agrees with the Funding Agents and the Purchasers as
follows:  (i) neither any Funding Agent nor any other Purchaser makes any
representation or warranty or assumes any responsibility with respect to any
statements, warranties or representations made in or in connection with the Note
Funding Agreement (other then representations or warranties made by such
respective parties) or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Note Funding Agreement or any other
instrument or document furnished pursuant thereto, or with respect to the
financial condition of the Seller, the Servicer, the Depositor, the Issuer or
the Indenture Trustee, or the performance or observance by the Seller, the
Servicer, the Depositor, the Issuer or the Indenture Trustee of any of their
respective obligations under the Note Funding Agreement or the Indenture or any
other instrument or document furnished pursuant hereto; (ii) the Additional
Purchaser confirms that it has received a copy of such documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Supplement; (iii) the Additional Purchaser will, independently
and without reliance upon any Funding Agent or any other Purchaser and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Note Funding Agreement; (iv) the Additional Purchaser appoints and
authorizes the Funding Agent indicated on Schedule II to take such action as
agent on its behalf and to exercise such powers under the Note Funding Agreement
and the Indenture as are delegated to such Funding Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, all in
accordance with Section 7 of the Note Funding Agreement; and (vi) the Additional
Purchaser agrees (for the benefit of the Funding Agents, the other Purchasers,
the Indenture Trustee, the Seller, the Servicer, the Depositor and the Issuer)
that it will perform in accordance with their terms all of the obligations which
by the terms of the Note Funding Agreement are required to be performed by it as
a Purchaser.

Schedule II hereto sets forth the Commitment and the Commitment Expiration Date,
if applicable, the Funding Agent, the other Purchasers in its Purchaser Group
and the initial Investing Office of the Additional Purchaser, as well as
administrative information with respect to the Additional Purchaser.

THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

Notwithstanding anything contained herein or in any other Transaction Document
to the contrary, it is expressly understood and agreed by the parties hereto
that (a) this Supplement is executed and delivered by Wilmington Trust Company,
not individually or personally but solely as Owner Trustee, in the exercise of
the powers and authority conferred and vested in it under the Trust Agreement,
(b) each of the representations, undertakings and agreements herein made on the
part of the Issuer is made and intended not as a personal representation,
undertaking or agreement by Wilmington Trust Company but is made and intended
for the purpose for binding only the Issuer and the Trust Estate, and (c) under
no circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or



-2-

--------------------------------------------------------------------------------

 

 

be liable for the breach or failure of any obligation, representation, warranty
or covenant made or undertaken by the Issuer under this Supplement or any other
Transaction Documents.

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

-3-

--------------------------------------------------------------------------------

 

 

SCHEDULE I TO
JOINDER SUPPLEMENT

COMPLETION OF INFORMATION AND
SIGNATURES FOR JOINDER SUPPLEMENT

Re:Sixth Amended and Restated Note Funding Agreement, dated as of May 1, 2017,
among BXG TIMESHARE TRUST I, as Issuer, BLUEGREEN CORPORATION, as Seller and
Servicer, BLUEGREEN TIMESHARE FINANCE CORPORATION I, as Depositor, the
Purchasers party thereto and KeyBank National Association and DZ Bank AG
Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main, as Funding Agents.

Item 1:Date of Joinder Supplement:

Item 2:Additional Purchaser:

Item 3:Signatures of Parties to Agreement:


as Additional Purchaser

By:
Name:
Title:

[By:
Name:
Title:]

﻿

BXG TIMESHARE TRUST I
as Issuer

By _______________, not in its individual capacity, but solely as Owner Trustee

By:
Name:
Title:

﻿

KEYBANK NATIONAL ASSOCIATION, as a Funding Agent

By:
Name:
Title:

﻿





-1-

--------------------------------------------------------------------------------

 

 

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, as a Funding
Agent

﻿

By:
Name:
Title:

﻿

By:
Name:
Title:



BLUEGREEN CORPORATION,

as Seller and Servicer

By:
Name:
Title:

﻿

BLUEGREEN TIMESHARE FINANCECORPORATION I, as Depositor

By:
Name:
Title:

﻿

 

 

-2-

--------------------------------------------------------------------------------

 

 

SCHEDULE II TO
JOINDER SUPPLEMENT

LIST OF INVESTING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT

[Additional Purchaser]

 

﻿

 

Initial Funding Percentage:
(if applicable)

_______%

﻿

 

Commitment (if applicable):$_______________

from [__] to [__]

$ _______________

from [__] to [__]

Maximum Commitment (if applicable)

 

 

Type of Purchaser:

[Conduit Purchaser][Cost of Funds Bank Purchaser]

[LIBOR Bank Purchaser]

 

Funding Agent:

[_______________]

 

Other Purchasers in Purchaser Group:

[_______________]

 

Office and Address for Notices:

 

$ _______________

[_______________]

 

﻿

 

 

-1-

--------------------------------------------------------------------------------

 

 

SCHEDULE III TO
JOINDER SUPPLEMENT

FORM OF
JOINDER EFFECTIVE NOTICE

To:[Names and addresses of
Issuer, Seller, Servicer, Indenture Trustee, Depositor,
Funding Agents and Additional Purchaser]

The undersigned, as Funding Agents under the Sixth Amended and Restated Note
Funding Agreement, dated as of May 1, 2017, among BXG TIMESHARE TRUST I, as
Issuer, BLUEGREEN CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE
FINANCE CORPORATION I, as Depositor, the Purchasers parties thereto and KeyBank
National Association and DZ Bank AG Deutsche Zentral-Genossenschaftsbank,
Frankfurt am Main, as Funding Agent for the related Purchaser Groups thereunder,
acknowledges receipt of five executed counterparts of a completed Joinder
Supplement. [Note: attach copies of Schedules I and II from such
Agreement.]  Terms defined in such Supplement are used herein as therein
defined.

Pursuant to such Supplement, you are advised that the Joinder Effective Date
will be _____________, .

Very truly yours,

﻿

KEYBANK NATIONAL ASSOCIATION, as a Funding Agent

﻿

By:
Name:
Title:

﻿

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, as a Funding
Agent

﻿

By:
Name:
Title:

﻿

By:
Name:
Title:

 

-1-

--------------------------------------------------------------------------------

 

 

EXHIBIT C

FORM OF TRANSFER SUPPLEMENT

TRANSFER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto (this “Supplement”), among the transferor Purchaser set forth in Item 2
of Schedule I hereto (the “Transferor Purchaser”), the Purchasing Purchaser set
forth in Item 3 of Schedule I hereto (the “Purchasing Purchaser”), and KeyBank
National Association, as a Funding Agent, and DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main, as a Funding Agent (in such
capacity, each a  “Funding Agent”, together the “Funding Agents”).

W I T N E S S E T H:

WHEREAS, this Supplement is being executed and delivered in accordance with
subsection 8.1(g) of the Sixth Amended and Restated Note Funding Agreement,
dated as of May 1, 2017, among BXG TIMESHARE TRUST I, as Issuer, BLUEGREEN
CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE FINANCE CORPORATION I,
as Depositor, the Purchasers parties thereto and the Funding Agents (as from
time to time amended, supplemented or otherwise modified in accordance with the
terms thereof, the “Note Funding Agreement”; unless otherwise defined herein,
terms defined in the Note Funding Agreement are used herein as therein defined);

WHEREAS, the Purchasing Purchaser (if it is not already a Purchaser party to the
Note Funding Agreement) wishes to become a Purchaser party to the Note Funding
Agreement and the Purchasing Purchaser wishes to acquire and assume from the
Transferor Purchaser, certain of the rights, obligations and commitments under
the Note Funding Agreement; and

WHEREAS, the Transferor Purchaser wishes to sell and assign to the Purchasing
Purchaser, certain of its rights, obligations and commitments under the Note
Funding Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

(a)Upon receipt by the Funding Agents of five counterparts of this Supplement,
to each of which is attached a fully completed Schedule I and Schedule II, each
of which has been executed by the Transferor Purchaser, the Purchasing Purchaser
[,the Issuer] and the Funding Agents, the Funding Agents will transmit to the
Servicer, the Seller, the Issuer, the Depositor, the Indenture Trustee, the
Transferor Purchaser and the Purchasing Purchaser a Transfer Effective Notice,
substantially in the form of Schedule III to this Supplement (a “Transfer
Effective Notice”).  Such Transfer Effective Notice shall be executed by the
Funding Agents and shall set forth, inter alia, the date on which the transfer
effected by this Supplement shall become effective (the “Transfer Effective
Date”).  From and after the Transfer Effective Date the Purchasing Purchaser
shall be a Purchaser party to the Note Funding Agreement for all purposes
thereof.

(b)At or before 12:00 Noon, local time of the Transferor Purchaser, on the
Transfer Effective Date, the Purchasing Purchaser shall pay to the Transferor
Purchaser, in immediately



-1-

--------------------------------------------------------------------------------

 

 

available funds, an amount equal to the purchase price, as agreed between the
Transferor Purchaser and such Purchasing Purchaser (the “Purchase Price”), of
the portion set forth on Schedule II hereto being purchased by such Purchasing
Purchaser of the outstanding advances under the Note owned by the Transferor
Purchaser (such Purchasing Purchaser’s “Purchase Percentage”) and other amounts
owing to the Transferor Purchaser under the Note Funding Agreement or otherwise
in respect of the Notes.  Effective upon receipt by the Transferor Purchaser of
the Purchase Price from the Purchasing Purchaser, the Transferor Purchaser
hereby irrevocably sells, assigns and transfers to the Purchasing Purchaser,
without recourse, representation or warranty, and the Purchasing Purchaser
hereby irrevocably purchases, takes and assumes from the Transferor Purchaser,
the Purchasing Purchaser’s Purchase Percentage of [(i)] the presently
Outstanding Note Balance under the Notes owned by the Transferor Purchaser and
other amounts owing to the Transferor Purchaser in respect of the Notes,
together with all instruments, documents and collateral security pertaining
thereto, [and (ii) the Purchasing Purchaser’s Purchase Percentage of the Funding
Percentage and the Commitment of the Transferor Purchaser and other rights,
duties and obligations of the Transferor Purchaser under the Note Funding
Agreement.]  This Supplement is intended by the parties hereto to effect a
purchase by the Purchasing Purchaser and sale by the Transferor Purchaser of
interests in the Notes, and it is not to be construed as a loan or a commitment
to make a loan by the Purchasing Purchaser to the Transferor Purchaser.  The
Transferor Purchaser hereby confirms that the Aggregate Outstanding Note Balance
equals $                           and the Outstanding Note Balance of its Notes
equals $                           as of             , 20__.  Upon and after the
Transfer Effective Date (until further modified in accordance with the Note
Funding Agreement), the Funding Percentage of the Transferor Purchaser and the
Purchasing Purchaser and the Commitment of the Transferor Purchaser and the
Purchasing Purchaser shall be as set forth in Schedule II to this Supplement.

(c)The Transferor Purchaser has made arrangements with the Purchasing Purchaser
with respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by the Transferor Purchaser to the Purchasing Purchaser of any fees
heretofore received by the Transferor Purchaser pursuant to the Note Funding
Agreement prior to the Transfer Effective Date and (ii) the portion, if any, to
be paid, and the date or dates for payment, by the Purchasing Purchaser to the
Transferor Purchaser of fees or interest received by the Purchasing Purchaser
pursuant to the Note Funding Agreement or otherwise in respect of the Notes from
and after the Transfer Effective Date.

(d)All principal payments that would otherwise be payable from and after the
Transfer Effective Date to or for the account of the Transferor Purchaser in
respect of the Notes shall, instead, be payable to or for the account of the
Transferor Purchaser and the Purchasing Purchaser, as the case may be, in
accordance with their respective interests as reflected in this Supplement.

(e)All interest, fees and other amounts that would otherwise accrue for the
account of the Transferor Purchaser from and after the Transfer Effective Date
pursuant to the Note Funding Agreement or in respect of the Notes shall,
instead, accrue for the account of, and be payable to or for the account of, the
Transferor Purchaser and the Purchasing Purchaser, as the case may be, in
accordance with their respective interests as reflected in this Supplement.  In
the event that any amount of interest, fees or other amounts accruing prior to
the Transfer Effective



-2-

--------------------------------------------------------------------------------

 

 

Date was included in the Purchase Price paid by the Purchasing Purchaser, the
Transferor Purchaser and the Purchasing Purchaser will make appropriate
arrangements for payment by the Transferor Purchaser to the Purchasing Purchaser
of such amount upon receipt thereof from the Agent.

(f)Concurrently with the execution and delivery hereof, the Purchasing Purchaser
will deliver to the Funding Agents, the Issuer and the Indenture Trustee an
executed Investment Letter in the form of Exhibit A to the Note Funding
Agreement, the tax documentation required by Section 6.3(d) of the Note Funding
Agreement and the certification required by Section 8.1(b) of the Note Funding
Agreement.

(g)Each of the parties to this Supplement agrees and acknowledges that (i) at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Supplement, and (ii) the related Funding Agent shall apply each
payment made to it under the Note Funding Agreement, whether in its individual
capacity or as Funding Agent, in accordance with the provisions of the Note
Funding Agreement, as appropriate.

(h)By executing and delivering this Supplement, the Transferor Purchaser and the
Purchasing Purchaser confirm to and agree with each other and the Funding Agents
and the other Purchasers as follows:  (i) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim created by or through it,
the Transferor Purchaser makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Note Funding Agreement or the Indenture or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Note Funding Agreement or any other instrument or document furnished
pursuant thereto; (ii) the Transferor Purchaser makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Seller, the Servicer, the Depositor, the Issuer or the Indenture Trustee,
or the performance or observance by the Seller, the Servicer, the Depositor, the
Issuer or the Indenture Trustee of any of their respective obligations under the
Note Funding Agreement, the Indenture or any other instrument or document
furnished pursuant hereto; (iii) each Purchasing Purchaser confirms that it has
received a copy of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Supplement; (iv)
each Purchasing Purchaser will, independently and without reliance upon any
Funding Agent, the Transferor Purchaser or any other Purchaser and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Note
Funding Agreement or the Indenture; (v) each Purchasing Purchaser appoints and
authorizes the Funding Agent set forth on Schedule II hereto to take such action
as agent on its behalf and to exercise such powers under the Note Funding
Agreement and the Indenture as are delegated to such Funding Agent by the terms
thereof, together with such powers as are reasonably incidental thereto, all in
accordance with Section 7 of the Note Funding Agreement; and (vi) each
Purchasing Purchaser agrees (for the benefit of the Transferor Purchaser, the
Issuer, the Funding Agents, the Purchasers, the Indenture Trustee, the
Depositor, the Seller, the Servicer and the Issuer) that it will perform in
accordance with their terms all of the obligations which by the terms of the
Note Funding Agreement are required to be performed by it as a Purchaser.





-3-

--------------------------------------------------------------------------------

 

 

(i)[Schedule II hereto sets forth the revised Funding Percentage and Commitment
of the Transferor Purchaser, the Funding Percentage, the Commitment of the
Purchasing Purchaser, as applicable, the Funding Agent of the Purchasing
Purchaser, the other Purchasers in the Purchasing Purchaser’s Purchaser Group
and the initial Investing Office of the Purchasing  Purchaser, as well as
administrative information with respect to the Purchasing Purchaser.]

(j)THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

﻿

 

-4-

--------------------------------------------------------------------------------

 

 

SCHEDULE I TO
TRANSFER SUPPLEMENT

COMPLETION OF INFORMATION AND
SIGNATURES FOR TRANSFER SUPPLEMENT

Re:Sixth Amended and Restated Note Funding Agreement, dated as of May 1, 2017,
among BXG TIMESHARE TRUST I, BLUEGREEN CORPORATION, as Seller and Servicer,
BLUEGREEN TIMESHARE FINANCE CORPORATION I, as Depositor, the Purchasers party
thereto and KeyBank National Association and DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main, as Funding Agents.

Item 1:Date of Transfer Supplement:

Item 2:Transferor Purchaser:

Item 3:Purchasing Purchaser:

Item 4:Signatures of Parties to Agreement:


as Transferor Purchaser

﻿

By:
Name:
Title:

By:
Name:
Title:


as Purchasing Purchaser

By:
Name:
Title:

By:
Name:
Title:





-1-

--------------------------------------------------------------------------------

 

 

CONSENTED TO AND ACCEPTED BY:

KEYBANK NATIONAL ASSOCIATION, as a Funding Agent

﻿

By:
Name:
Title:

﻿

﻿

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,

FRANKFURT AM MAIN, as a Funding Agent

﻿

By:
Name:
Title:

﻿

By:
Name:
Title:

﻿

﻿

BXG TIMESHARE TRUST I

﻿

By:Wilmington Trust Company, not in its individual capacity, but solely as Owner
Trustee

﻿

By:
Name:
Title:

﻿

﻿

﻿

BLUEGREEN CORPORATION,
as Seller and Servicer

By:
Name:
Title:





-2-

--------------------------------------------------------------------------------

 

 

﻿

BLUEGREEN TIMESHARE FINANCE CORPORATION I, as Depositor

By:
Name:
Title:

 

-3-

--------------------------------------------------------------------------------

 

 

SCHEDULE II TO
TRANSFER SUPPLEMENT

LIST OF INVESTING OFFICES, ADDRESSES
FOR NOTICES, ASSIGNED INTERESTS, PURCHASE
AND FUNDING PERCENTAGES AND PURCHASE PRICE

[Transferor Purchaser]

 

﻿

 

Funding Percentage:

 

Transferor Purchaser Funding Percentage
Prior to Sale:

_______%

Funding Percentage Sold:

_______%

Funding Percentage Retained:

_______%

Commitment:

 

Transferor Purchaser Commitment
Prior to Sale:

$________

Commitment Sold:

$________

Commitment Retained

$________

﻿

 

D.Outstanding Note Balance of Notes:

 

Transferor Purchaser
Outstanding Note Balance of Notes Prior to Sale:

$________

Outstanding Note Balance of Notes Sold:

$________

Outstanding Note Balance of Notes Retained:

$________

E.Purchase Percentage:

_______%

[Purchasing Purchaser]

 

Funding Percentage:

_______%

Commitment:

$________

C.Outstanding Note Balance of Notes Owned Immediately After Sale:

$________



-1-

--------------------------------------------------------------------------------

 

 

Type of Purchaser:

[Conduit Purchaser][Cost of Funds Bank Purchaser]

[LIBOR Bank Purchaser]

 

Funding Agent:

[________________]

 

Other Purchasers in Purchaser Group:

[_________________]

 

Address for Notices:

 

[____________]

 

 

 

Investing Office:

 

[_____________]

-2-

--------------------------------------------------------------------------------

 

 

SCHEDULE III TO
TRANSFER SUPPLEMENT

Form of
Transfer Effective Notice

To:[Name and address of
Issuer, Servicer, Indenture Trustee, the Transferor
Purchaser and the Purchasing Purchaser]

The undersigned, as Funding Agents under the Sixth Amended and Restated Note
Funding Agreement, dated as of May 1, 2017, among BXG TIMESHARE TRUST I, as
Issuer, BLUEGREEN CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE
FINANCE CORPORATION I, as Depositor, the Purchasers parties thereto and KeyBank
National Association and DZ Bank AG Deutsche Zentral-Genossenschaftsbank,
Frankfurt am Main, as Funding Agent for their respective Purchaser Groups
thereunder, acknowledges receipt of five executed counterparts of a completed
Transfer Supplement. [Note: attach copies of Schedules I and II from such
Agreement.]  Terms defined in such Supplement are used herein as therein
defined.

Pursuant to such Transfer Supplement, you are advised that the Transfer
Effective Date will be _____________, 20__.

Very truly yours,

﻿

KEYBANK NATIONAL ASSOCIATION, as a Funding Agent

﻿

By:
Name:
Title:

﻿

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, as a Funding
Agent

﻿

By:
Name:
Title:

﻿

By:
Name:
Title:

 





 

1

--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBIT D

﻿

FORM OF BORROWING NOTICE

﻿

﻿

SIXTH AMENDED AND RESTATED NOTE FUNDING AGREEMENT (the “Agreement”), dated as of
May 1, 2017, by and among BXG TIMESHARE TRUST I, a Delaware statutory trust (the
“Issuer”), BLUEGREEN CORPORATION, a Florida corporation (“Bluegreen”), BLUEGREEN
TIMESHARE FINANCE CORPORATION I, a Delaware corporation (the “Depositor”), the
PURCHASERS from time to time parties hereto (collectively, the “Purchasers”),
KEYBANK NATIONAL ASSOCIATION (“KeyBank”), a national banking association, as a
funding agent for a Purchaser Group (together with its successors in such
capacity, a “Funding Agent”) and DZ BANK AG DEUTSCHE
ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN (“DZ BANK”), as a funding agent
for a Purchaser Group (together with its successors in such capacity, a “Funding
Agent” and together with KeyBank, the “Funding Agents”).

﻿

Purchasers:_______________________________________________

Issuer:BXG Timeshare Trust I

Requested Funding Date:_______________________________________________

Transmission Date:_______________________________________________

﻿

﻿

Timeshare Loans to be Pledged:See attachment

Borrowing Base Prior to Funding:$________________

Borrowing Base After Funding*:$________________

Available Commitment of KeyBank

Prior to Funding:$________________

Available Commitment of KeyBank

After Funding:$________________

Requested Wire Amount from KeyBank

﻿





 

2

--------------------------------------------------------------------------------

 

 

 

 

 

$________________

﻿

Available Commitment of DZ Bank/Autobahn

Prior to Funding:$________________

Available Commitment of DZ Bank/Autobahn

After Funding:$________________

Requested Wire Amount from DZ Bank/Autobahn              

$________________

﻿

Wire Instructions:

Bank Name: Fifth Third Bank

Account Name: BXG Timeshare FIN Corp I Inv 19 TR I

ABA Routing Number: 042000314

ACH: 67091719

Account Number: 7433586687

﻿

Requested by:

BXG TIMESHARE TRUST I

﻿

By:Wilmington Trust Company,

not in its individual capacity, but solely as Owner Trustee

By:    ____________________________________

Name:

Title:

BLUEGREEN CORPORATION

By:____________________________________
Name:
Title:





 

2

--------------------------------------------------------------------------------

 

 

 

 

 

BLUEGREEN TIMESHARE FINANCE CORPORATION I

By:____________________________________
Name:
Title:

 

 

2

--------------------------------------------------------------------------------

 

 

Attachment

SCHEDULE OF TIMESHARE LOANS PROPOSED TO BE PLEDGED

This schedule will be supplemented from time to time by the Schedule of
Timeshare Loans attached to a borrowing notice dated subsequent to the date
hereof.  Each such Schedule of Timeshare Loans shall be deemed to be
incorporated herein and made a part hereof for all purposes.

 

 

--------------------------------------------------------------------------------

 

 

﻿

SCHEDULE 4.1(k)

Tax Schedule

﻿

﻿

None.

﻿

﻿

﻿

﻿

﻿

﻿

﻿



 

--------------------------------------------------------------------------------